 .502DECISIONS OF NATIONAL LABOR RELATIONS BOARDBryan Manufacturing CompanyandMaryalice MeadLocal Lodge No. 1424,International Association of Machinists,AFL-CIO,and International Associationof Machinists,. AFL-CIO [Bryan ManufacturingCompany]andMary'alice Mead.Cases Nos. 7-CA-1303 and 7-CB-P280. November 18, 1957DECISION AND ORDEROn April 17, 1956, Trial Examiner Earl S. Bellman issued his In-termediate Report in the above-entitled proceeding, finding that theRespondent Company and the Respondent Unions had engaged inand were engaging in certain unfair labor practicesand recommend-ing that they cease and desist therefrom and take certain affirmativeaction, as set forth in the copy of the Intermediate Report attachedhereto.Thereafter the General Counsel, the Respondent Company,and the Respondent Unions filed exceptions to the Intermediate Re-port and supporting briefs.'The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was conznlitted.The rulings are hereby affirmed. The Board has considered the Inter-mediate Report, the exceptions and briefs,' and the entire record inthe case,3 and hereby adopts, with minor corrections' and modifica-i The Respondent Company requested oral argument.The requestis hereby denied be-cause the record, the exceptions, and the briefs adequately present theissues and the posi-tions of the parties.2 The Respondent Unions have moved to correct certainerrors appearing in the brief insupport of their exceptions to the Intermediate Report.No party has opposed the motion.Accordingly, we hereby grant the motion and correct the briefas requested.-After the issuance of the Intermediate Report the Respondent Unions submitted a"Motion to Reopen Record and Adduce Additional Testimony," dated May 29, 1956:TheRespondent Unions claim newly discovered evidence to support their contention that theCharging Party, Maryalice Mead, was fronting for a noncomplyingunion,Local 701, Inter-national Union. United Automobile, Aircraft & Agricultural Implement Workers of America,AFL-CIO, at the time she filed the charge against the Respondent Unions and the amendedcharge against the Respondent Company.The General Counsel filed an answer, datedJune 7, 1956, opposing the motion.The Respondent Unions contend that the allegednewly discovered evidence would show that Local 701, UAW-AFL-CIO, has engaged inorganizational activities at the Respondent Company's Reading and Hillsdale, Michigan,plants before and since the issuance of the Intermediate Report inthis case.We rejectthe Respondent Unions' argument in support of their motion that the Trial Examinerwas "influenced [in] his decision on the frontingissue"by a discontinuanceof organiza-tional activity by Local 701, UAW-AFL-CIO, about August 1954, becauseclose examina-tion of the Intermediate Report shows that the TrialExaminer wasmerely noting thatcircumstance in reporting the facts on the fronting issue.We adopt the TrialExaminer'sfinding "that, in giving advice and assistance which was sought by Mead andother-em-ployees, President Salomon [of Local 701, UAW-AFL-CIO] was actually functioning asan individual, rather than on behalf of Local 701."Cf.N. L. B. B. v. AugustaChemicalCo., 187 F. 2d 63 (C. A. 5). Accordingly, any alleged organizational activities by Local701, UAW-AFL-CIO, are irrelevant to the frontingissue, andwe hereby deny the Re-spondent Unions' motion to reopen the record.4We make the following corrections of inadvertent errors appearing in the IntermediateReport which do not, however, affect the Trial Examiner's ultimateeonclusions.Dorothy Sarles rather than Frances Peters "was positive no vote Ga,d been taken ko, apr119 NLRB No. 59. BRYAN MANUFACTURING COMPANY503tions,5thefindings, conclusions, and recommendations of theTrial Examiner.1.The Respondents have moved to dismiss the complaint on theground,inter alia,that the Board is barred from making any unfairlabor practice finding by Section 10 (b) of the Act.' In summary,these are the facts pertinent to the issue raised by the Respondents'10 (b) contention.The Respondents executed a collective-bargainingcontract about August 10, 1954, containing a union-security clause.The Respondents twice supplemented that basic agreement, the sec-ond time about September 2, 1954. The initial charge against the Re-spondent Company was filed on June 9, 1955. That charge was sup-plemented on August 5, 1955, on which date the charge against theRespondent Unions was also filed.The Respondents executed a re-newal agreement on August 30, 1955.Upon these facts the complaintalleges that the Respondent Company violated Section 8 (a) (1), (2),and (3) and the Respondent Unions Section 8 (b) (1) (A) and (2) bymaintaining in effect the August 10, 1954, agreement within 6 monthsof the time of filing the charges and by executing and maintaining theAugust 30, 1955, contract.The Respondents argue that they did notengage in any conduct within 6 months of the filing of the chargesthat constituted an unfair labor practice and that the complaintsshould, therefore, be dismissed.The Trial Examiner found that, when the Respondents signed theAugust 10, 1954, contract with its union-security clause, the Respond-ent Unions were not the majority representative of the employeescovered by the agreement, and therefore that the union-security clausewas unlawful because it was not executed in conformity with the pro-prove the agreement [dated August 10, 1954] because of the fact that after she had thoughtit over she wondered why there had not been such a vote."Schwartzmiller rather than Schaffer told the five second-shift employees on the afternoonof August 16, 1954, at the meeting in Westbrook's office, that they "might just as well beamong the first to sign the cards."William Jack rather than Joseph Smith heard Salomon make various statements at twomeetings of the Respondent Company's employees, such as, Salomon was not there "rep-resenting anybody, but just as an individual trying to give Maryalice [Mead] some help,"and that "Maryalice had come to him for help."5We do not adopt, or find it necessary to pass upon, the following statements of theTrial Examiner :That the Respondent Unions failed to establish the service of twosubpoenas duces tecumupon Schwartzmiller, the Respondent Unions' representative.That the Respondent Unions' failure to comply with the subpenas served upon them didnot warrant an adverse inference.That at the time Schwartzmiller signed the basic agreement dated August 10, 1954, andthe employees' Temporary Bargaining Committee signed the wage supplement theretothe Respondent Company's vice president, Westbrook, "was given the impression that theemployees had registered their approval of the provisions thereupon being signed."That the General Counsel's offer of proof pertaining to the fronting issue in this case as-sumed that "Mead had originally been fronting for Local 701 [UAW-AFL-CIO] when shefiled the first of her charges."6 The portion of Section 10 (b) relied upon by the Respondents reads :Provided,That no complaint shall issue based upon any unfair labor practice occur-ring more than six mouths prior to the filing of the charge with the Board and theservice of a copy thereof upon the person against whom such chargeismade: . 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDviso to Section 8 (a) (3) of the Act.' In the Trial Examiner's opinion;the failure to comply with the requirements of the Section 8 (a) (3)'proviso rendered the contract void abinitio,and, although he. was pre-cluded from finding the execution of the contract unlawful, he wasnot barred from finding unlawful the enforcement or maintenance ofthe contract within the 6-month period preceding the filing of thecharge. Inasmuch as the contract was maintained during that crucial6-month period before the charge was filed, the Trial Examiner foundthat the Respondents thereby violated the Act.The Trial Examineralso found that such unlawful action by the Respondents was per-petuated by the execution and maintenance of the subsequent 1955contract.Accordingly, he rejected the defense based upon Section10 (b).Like the Trial Examiner, we reject the Respondents' contention thatSection 10 (b) is applicable to the facts of this case. Section 10 (b)is a statute of limitations e and not, as the Respondents contend, arule of evidence." It bars the Board from finding that an unfair laborpractice alleged to have occurred more than 6 months before the filingof a charge is a violation of the Act, but it does not bar the receipt ofevidence, antedating the critical period, which may be relevant in de-termining whether conduct within the 6-month period was unlawful.10Thus, where employees, within 6 months of the filing of a charge, werelaid off pursuant to a discriminatory seniority list adopted more than6 months before that date, the Board considered the circumstances sur-rounding the establishment of the list and found the layoffs discrim-inatory-even though the Board was barred by Section 10 (b) fromfinding that the compilation of the list was a violation of the Act.'1Similarly, although the Board decided that it could not find that theestablishment of an employment blacklist against a named employee7 Section 8 (a) (3) reads, in part:Provided,That nothing in this Act, or in any other statute of the United States, shallpreclude an employer from making an agreement with a labor organization (notestablished,maintained, or assisted by any action defined in section 8 (a) of thisAct as an unfair labor practice) to require as a condition of employment membershiptherein on or after the thirtieth day following the beginning of such employment orthe effective date of such agreement, whichever is the later, (1) if such labor organiza-tion is the representative of the employees as provided in section 9 (a), in theappropriate collective-bargaining unit covered by such agreement when made ; andhas at the time the agreement was made or within the preceding twelve months re-'ceived from the Board a notice of compliance with sections 9 (f), (g), (h), and (it)unless following an election held as provided in section 9 (e) within one year pre-ceding the effective date of such agreement, the Board shall have certified that at leasta majority of the employees eligible to vote in such election have voted to rescind theauthority of such labor organization to make suchan agreement :.8N. L.R. B. v. A. E. NettletonCo., etal.,241 F. 2d 130 (C. A.2) ; N. L. R. B. v.Itasca Cotton Monufacturing Company,179 F. 2d 504 (C. A. 5).9 AxelsonManufacturing Company,88 NLRB 761, 766.10Ibid.u Potlatch Forests, Inc.,87 NLRB 1193, enforcementdenied on grounds not relevanthere, 189 F. 2d 82 (C. A. 9) ; see alsoN. L. R. B. v.International Brotherhood of Teamsters,Chauffeurs,Warehousemen d Helpers of America,et el.(PacificIntermountain ExpressCo.), 225 F. 2d 343,345 (C. A. 8). BRYAN MANUFACTURING COMPANY505was unlawful because of Section 10 (b), it did find that the continuedapplication of the blacklist within the critical 6-month period wasunlawful.12The cases cited reveal the fallacy in the Respondents' Section 10 (b)contention which is based on the erroneous proposition that their 1954contract violated the Act, if at all, only at the precise moment it wassigned.The cases establish that when parties agree to a union-securityarrangement which does not conform to the requirements of the pro-viso to Section 8 (a) (3), they violate the Act not only when theyagree to the arrangement but every day that they continue the unlaw-ful arrangement in effect. Indeed, adoption of the Respondents' con-tention would permit an employer and a union to enter into an un-lawful arrangement before a plant started operating which they couldthen enforce with impunity 6 months after executing the agreement.Moreover, we can perceive no difference in illegality between a con-tract unlawful on its face, that is, one prescribing a form of unionsecurity prohibited by the statute, and a contract invalid because cer-tain requisites to the making of a valid contract have not been com-plied with. In both instances the invalidity begins at a point in timeand continues so long as the unlawful contract remains in effect. Theonly difference between the two situations goes to the manner ofproving illegality.In the one type of case the contract itself estab-lishes the invalidity; in the other the invalidity is proved by referenceto the facts surrounding the execution of the contract. In the latterinstance, resort may be necessary to events which occurred more than6 months before a charge was filed.However, because Section 10 (b),as noted above, is not a rule of evidence, the facts on the executionof the contract are fully admissible. In accordance with these prin-ciples, the Board has held that although the execution of an other-wise lawful union-security contract made with a minority unioncould not be the basis of an unfair labor practice finding because ofSection 10 (b) ,13 the contract could not serve as a defense to the dis-charge of an employee pursuant to the contract within 6 months ofthe filing of the charge." In another instance'15 the Board found12Local Union 1418,General Longshore Workers, International Longshoremen's Associ-ation, AFL (Lykes Brothers Steamship Co.),102 NLRB 720, affd. 212 F. 2d 846(C. A. 5).See also N.L.R. B. v. Dallas General Drivers,Warehousemen and Helpers,Local Union745, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, AFL(North East Texas Motor Lines,Inc.),228 F. 2d 702 (C. A. 5), wherein thecourt stated,"Moreover,if the contract provision giving the Union sole power to settleseniority disputes violated the Act, or if the Union exercised that power discriminatorily,each time it did so constituted a separate and distinct act, whether or not the decision so toact was made outside the six-month period."isThe contract provided for a closed shop but was lawful on its face under Section 102of the Act.1;Guy F. Atkinson Co., et al.,90 NLRB 143, enforcement denied on grounds not relevanthere, 195 F. 2d 141(C. A. 9).15Gaynor News Company,Inc.,93 NLRB 299, affd. in this regard 197 F. 2d 719 (C. A.2), affd.347 U. S. 17. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat a union-security clause was unlawful because it had not beenauthorized by employees pursuant to an election conducted underthe then existing Section 9 (e) of the Act.16 In making this finding,the Board rejected a defense that Section 10 (b) barred considerationof the legality of the contract which had been executed more than6 months before the unfair labor practice charge had been filed. Thecourt of appeals sustained the Board ruling as follows : 17As to the charge of illegality concerning the 1948 contract, weagree that, so long as that contract continued in force, if actuallyillegal, a continuing offense was being committed by the employer.Since the contract was still in force at the time of filing [of thecharge], the six months' limitation period of § 10 (b) had noteven begun to operate.Accordingly, we find that the legality of the Respondents' conductinmaintaining the 1954 and 1955 union-security contracts and insigning the 1955 agreement must be considered in the light of theevidence surrounding the execution of the 1954 agreement.2.The Respondents except to the Trial Examiner's finding thatthe General Counsel establishedprima faciethat the RespondentUnions did not represent a majority of the employees covered by theAugust 1954 collective-bargaining contract at the time it was signed.The Respondents contend that the General Counsel was obliged to,but did not, adduce supporting testimony from more than half theapproximately 150 employees working for the Respondent Companyat the time of the signing in order to establisha prima faciecasethat the Respondent Unions did not represent a. majority of theRespondent Company's employees.There is no merit in thiscontention.In deciding whether the General Counsel has establisheda primafaciecase of lack of majority representation by a contracting unionat the time a contract is signed, the Board relies "not on the basis ofthe Trial Examiner's computation of the number of the employeesin the appropriate unit but rather on all the facts and circumstancessurrounding the execution of the agreement in question which revealthat the Respondent Union did not enjoy majority status at that.time." 18Indeed, the Board has held that the General Counsel estab-lished,prima facie,lack of majority by a contracting union uponevidence very like that in the instant -case.19In that case less thanamajority of employees testified that they had not joined the con-tracting union.Nevertheles, the Board was satisfied, on the basis of16TheSection 9(e) electionprocedure was deleted by the 1951amendmentto the Act.1'N. L. R. B. v. GaynorNewsCompany, Inc.,19.7F. 2d 719, 722 (C. A. 2), affd. 347U. S. IT.1sBibbard Dowel Co..113 NLRB 28.6 International Metal Products Company,104NLRB 1076. BRYAN MANUFACTURING COMPANY507all the .evidence, thata prima faciecase of lack of majority represen-tation had been established.Moreover, as the General Counsel didestablisha prima faciecase herein, it became incumbent upon therespondent to come forward with evidence to refute that showing."This the respondent did not do.Accordingly, we adopt the Trial Examiner's finding that at thetime the Respondents executed the August 1954 agreement the Re-spondent Unions did not represent a majority of the employees coveredby the agreement. It follows, therefore, and we find, in agreementwith the Trial Examiner, that the Respondent Company violatedSection 8 (a) (1), (2), and (3) and the Respondent Unions Section8 (b) (1) (A) and (2) by maintaining in effect the 1954 agreementand by executing and maintaining in effect the 1955 agreement, bothof which contained unlawful union-security clauses.ORDERUpon the entire record in this case and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:I.The Respondent Company, Bryan Manufacturing Company,Reading and Hillsdale, Michigan, its officers, agents, successors, andassigns, shall :1.Cease and desist from:(a)Encouraging membership in Local Lodge No. 1424, Interna-tionalAssociation of Machinists, AFL-CIO, and/or InternationalAssociation of Machinists, AFL-CIO, or any other labor organization,by entering into, maintaining, or renewing any agreement which re-quires its employees to join, or to maintain their membership in,such labor organizations as a condition of employment, unless suchagreement has been authorized as provided in Section 8 (a) (3) ofthe Act.(b)Recognizing Local Lodge No. 1424, International AssociationofMachinists, AFL-CIO, and/or International Association of Ma-chihists,AFL-CIO, or any successor to either of them, as the col-lective-bargaining representative of its employees for the purposeof sealing with the Respondent Company concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other condi-tions of employment, unless and until Local Lodge No. 1424, Inter-national Association of Machinists, AFL-CIO, and/or InternationalAssociation of Machinists, AFL-CIO, or any successor to either ofthem,' shall have been certified by the Board as the bargaining repre-sentative of such employees..'°]bid. 508DECISIONSOF NATIONALLABOR RELATIONS BOARD(c)Performing or givingeffect to the agreements of August 10,1954, and August 30, 1955, or to any modification,extension,supple-ment, or renewalthereof, or to any other contract,agreement, orunderstanding entered into with Local Lodge No. 1424, InternationalAssociation of Machinists, AFL-CIO, and/or International Associa-tion of Machinists,AFL-CIO, relating to grievances, labor disputes,wages,rates of pay, hours of employment, or other conditions ofemployment, unless and until Local Lodge No. 1424, InternationalAssociation of Machinists, AFL-CIO, and/or International Associa-tion of Machinists, AFL-CIO, shall have been certified by the Board,provided, however, that nothing herein shall be construed to requirethe Respondent Company to vary any substantive provisions of suchagreements,or to prejudice the assertion by its employees of anyrights they may have thereunder.(d) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organiza-tion, to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in otherconcerted activities for the purpose of collective bargaining or othermutualaid or protection, and torefrainfrom any or all of suchactivities, except to the extent that such rights may be affected byan agreement requiring membership in a labor organization as acondition of employment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Withdraw and withhold all recognition from Local LodgeNo. 1424, International Association of Machinists, AFL-CIO, andInternationalAssociation of Machinists, AFL-CIO, as the repre-sentative of any of its employees for the purpose of dealing with theRespondent Company concerning grievances, labor disputes,wages,ratesof pay, hours of employment, or any other conditions of em-ployment, unless and until Local Lodge No. 1424, InternationalAssociation of Machinists, AFL-CIO, and/or International Associa-tion of Machinists, AFL-CIO, shall have been certified by the Boardas such representative.(b)Post at its plants in Reading and Hillsdale, Michigan, copiesof the notices attached hereto marked "Appendix A" and "AppendixB." 21Copies of said notices, to be furnished by the Regional Di-rector for the Seventh Region, shall, after being duly signed by theRespondents' respective representatives, be posted by the RespondentCompany immediately upon receipt thereof and be maintained by itfor sixty (60) consecutive days thereafter in conspicuousplaces,21 In the eventthat this Orderis enforced by 'a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decreeof the UnitedStates Court of Appeals, Enforcing an Order." BRYAN MANUFACTURING COMPANY509including all' places where notices to its employees are customarilyposted.: Reasonable steps shall be taken by the Respondent Companyto insure that said notices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for the Seventh Region in writ-ing, within ten (10) days from the date of this Order, as to the stepsthe Respondent Company has taken to comply herewith.II.The Respondent Unions, Local Lodge No. 1424, InternationalAssociation of Machinists, AFL-CIO, and International Associa-tion of Machinists, AFL-CIO, their respective officers, representa-tives, agents, successors, and assigns, shall :1.Cease and desist from :(a)Causing or attempting to cause Bryan Manufacturing Com-pany to discriminate against employees in violation of Section 8(a) (3) of the Act by entering into, maintaining, or renewing anyagreement with Bryan Manufacturing Company which requires em-ployees to join, or maintain their membership in, Local Lodge No. 1424,International Association of Machinists, AFL-CIO, and/or Inter-nationalAssociation ofMachinists,AFL-CIO, as a condition ofemployment, unless such agreement has been authorized as providedin Section 8 (a) (3) of the Act.(b) In any like or related manner restraining or coercing em-ployees of Bryan Manufacturing Company in the exercise of theirrights guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate .the policies of the Act:(a) Post at all of their business offices and quarters servicing or usedby members of Local Lodge No. 1424, International Association ofMachinists, AFL-CIO, copies of the notice attached hereto marked"Appendix B." 22 Copies of said' notice, to be furnished by theRegional Director for the Seventh Region, shall, after being dulysigned by authorized representatives of both the Respondent Unions,be posted by the Respondent Unions immediately upon receiptthereof and be maintained by them for sixty (60) consecutive daysthereafter in conspicuous places, including all places where noticestomembers of Local Lodge No. 1424, International Association ofMachinists,AFL-CIO, are customarily posted.Reasonable' stepsshall be taken by the Respondent Unions to insure that said noticesare not altered, defaced, or covered by any other material.(b)Mail to the Regional Director for the Seventh Region signedcopies of the notice marked "Appendix B" for posting at the BryanManufacturing Company's Reading and Hillsdale, Michigan, plantsin places where notices to employees are customarily posted, for aperiod of sixty (60) consecutive days thereafter.Copies of said21 Seefootnote 21. 510DECISIONSOF NATIONALLABOR RELATIONS BOARDnotice, to be furnished by the Regional Director for the : SeventhRegion, shall, after being duly signed by authorized representativesof both the Respondent Unions, be forthwith returned. to the saidRegional Director for such posting.(c)Notify the Regional Director for the SeventhRegion inwriting, within ten (10) days from the date of this Order, as tothe steps the Respondent Unions have taken to comply herewith.III. The Respondent Company, Bryan Manufacturing Company,itsofficers,agents, successors, and assigns, and the RespondentUnions, Local Lodge No. 1424, International Association of Machin-ists,AFL-CIO, and International Association of Machinists, AFL-CIO, their respective officers, representatives, agents, successors, andassigns, shall cease and desist from giving effect to any checkoffcards heretofore executed by the employees of the RespondentCompany authorizing the deduction of initiation fees and/or peri-odic dues from their wages for remittance to the Respondent Unions,and they shall jointly and severally 23 reimburse the employees andthe former employees of the Respondent Company whose initiationfees and/or dues in the Respondent Unions have been checked offpursuant to any agreement between the Respondents for the amountsdeducted from the employees' earnings, beginning with the appli-cable 6-month period.MEMBERJENKINS, concurring :I agree that, by maintaining in effect the 1954 agreement and by ex-ecuting and maintaining in effect the 1955 agreement, the RespondentCompany violated Section 8 (a) (1), (2), and (3) and the RespondentUnions violated Section 8 (b) (1) (A) and (2) of the Act. I not onlyagree that Section 10 (b) does not preclude such a finding but, for theadditionalreasons hereinafterstated, I find 10 (b) not applicablewhere the validity of a currently maintained union-securityclause isat issue.Union-securityclauses authorizedby the provisoclause ofSection 8 (a) (3) are in derogation of the rights guaranteed employeesin the definitivestatement of nationalpolicy contained in Section 7.Thatsectionemancipates employeesfrom coercionand restraint bylaborand managementalike.Their rightto engage in or refrainfrom concerted activity at their own election hasbeenenacted intolaw.But while that section enacted into law their rightto engage inor refrainfrom concerted activities at their election, the proviso clauseallows a contractualcompulsion of union membership and thus re-stricts the free choice otherwise provided by Sections 7 and 8 (a) (3).The authority so conferred by the proviso is, however, carefully- cir.23The Respondent Company excepts to the Trial Examiner's recommendation that theRespondent Company be held jointly responsible for reimbursement of monies unlawfullycollected from the employees.This Order adopts the Trial Examiner's recommendation.Charles 1V. CarterCo.-LosAngeles,et al.,115 NLRB 251;Hibbard Dowel Co., supra. BRYAN MANUFACTURING COMPANY511cumscribed by conditions precedent to and by limits upon its exercise.As an exception to declared public policy, a union-security clause, theconditions under which it was executed, and action pursuant to itmerit, when subject to dispute, strict scrutiny.My colleagues withwhom I concur in result agree that when the clause is attacked by theGeneral Counsel as voidab initiowe may test the legality of its incep-tion regardless of 10 (b) since the coercion imposed is continuous.Mycolleagues charge the General Counsel, however, with the burden ofproving the taint or defect which renders it unlawful. I disagree.When the General Counsel attacks the clause and, by derivation, thecontract as violative of the Act I believe the clause itself establisheshisprima faciecase and the burden of proving compliance with theconditions of the statute becomes the Respondent's. Since my think-ing on this point is so fundamentally at variance with that of all mycolleagues and because I believe the question to be one of grave importto an effective administration of the Act, I feel obligated to cite theprecedents and decisions upon which my conclusion is premised. Ihave attempted a brief history of judicial construction of the 8 (a)(3) proviso and a brief review of the law of evidence as it relates tostatutory exceptions in general.The cases are authoritative, they arein point, and I believe they are binding upon us.As I have stated, the proviso in Section 8 (a) (3) is in the nature ofan exception to the section which forbids any discrimination to en-courage or discourage union membership.The Supreme Court inN. L. R. B. v. Electric Vacuum Cleaner Co.,315 U. S. 685,24 stated :The provision for a closed shop, as permitted by § 8 (3), followsgrammatically a prohibition of discrimination in hiring.Thesewords of theexceptionmust have been carefully chosen to expressthe precise nature and limits of permissible employer activity inunion organization. [Emphasis supplied.]The general rule concerning exceptions is that the burden rests uponthe party who asserts the exception to proveallthe facts necessary tobring himself within such exception or exemption 25The history ofthe rule is too long and well-established 26 to permit departure absent aclear and convincing intent implicit in the words of the statute.Nosuch intent is evident in the proviso of Section 8 (a) (3) which em-ploys the customary language of all provisos.Although I agree withmy colleagues in affirming the Trial Examiner and in rejecting thecontention that our findings are barred by 10 (b), I believe we shouldnot refrain from reaffirming so fundamental a principle of evidentiary24 See alsoN. L. R. B. v. Don Juan, Inc.,178 F. 2d 625, 627 (C. A. 2). (In each casethe court was construing the proviso of Section 8 (3).The later amendments to the sub-stance of the clause do not, of course,affect the question at issue here,i.e., the burden ofproving compliance with the conditions of the proviso.)25 20 AM Jurisprudence,Section 142.21 SeeUnited States v. Cook,84 U. S. 168, 176 (Dec. 1872). 512DECISIONSOF NATIONALLABOR RELATIONS BOARDproof lest we lend color toa futureclaim of precedent. InJavierre v.Central Altagracia,217 U. S. 502, 507, Mr. JusticeHolmes 27stated :The only realquestions concernthe ruling on the burden of proofand the propriety of the relief in sucha caseas this.As to the burden of proof, if that really in any way determinedthe result, the ruling was correct.The appellants were seeking toescapefrom the contract made by them on the ground of a condi-tion subsequent embodied in a proviso. It was for them to showthat the facts of the condition had come to pass. . . . So there isnothing but the general question to be considered and that is an-swered by the statement of it and by repeated decisions of thiscourt.When a proviso like this carves an exceptionout of thebody of a statute or contract those who set up such exception mustprove it. [Emphasis supplied.]Schlemmer v. Buffalo, Roches-ter, etc.,By.,205 U. S. 1, 10;Ryan v. Carter,93 U. S. 78;UnitedStates v. Cook,17Wall. 168;United States v. Dickson,15 Pet.141,165.I feel no need to dwell on the technical distinction between a provisoand an exception 28 In practice the distinction is disregarded.Theenacting clause of Section 8 (a) (3) provides:Sec. 8 (a) It shall be an unfair labor practice for an employer-(3) by discrimination in regard to hire or tenure of employ-ment or any term or condition of employment to encourage ordiscourage membership in any labor organization: . . .The proviso to this clause is a true proviso which enables anemployer to defeat the enacting clause only by defeasance or excusewhich must be pleaded and proved. The General Counsel who assertsthe violation of Section 8 (a) (3) does not have to negative anyexception as there is none contained in the enacting clause of thatsection."He may then state his case in the words of the enactingclause and it will be prima facie sufficient." 21InN. L. R. B. v. Mason Manufacturing Company,126 F. 2d 810(C. A. 9), the court held that the party pleading the validity of theclosed shop under Section 8 (3) of the Wagner Act carried the burdenof proof soThe court stated, page 813:In this case the burden of proving the closed shop agreementwas on the respondent. It would be a sufficient disposition to findthat respondent cannot rely on such an agreement because, as the27 See also Mr. Justice Holmes inSchlemmer v. Buffalo, Rochester & Pittsburgh Ry.,205U. S. 1, ].0.28McKinney, Statutes and Statutory Construction, Section 119.29 Id.30 SeealsoN. L.R. B. V. John Engelhorn&Sons,134 F. 2d 553(C. A. 3). BRYAN MANUFACTURING COMPANY513,evidence discloses, it has not shown either (a) that it was madewith A. F. of L. Local 15, at that time agent of a majority ofthe respondent's upholsterers by specific designation by eachupholsterer, or (b) that Local 15 was a union constituted to bean agent foritsmembers to bargain for a closed shop, and thatmere membership of a majority of respondent's upholstererscreated the agency for that purpose.However, the case beforethe Board was disposed of on other grounds... .The Board has likewise reached a similar conclusion by the samereasoning with respect to the proviso to Section 8 (a) (3). InCon-struction and General Laborers Union,96 NLRB 118, it stated:However, we do not agree with the Trial Examiner that it wasnecessary for the disposition of this case to ascertain the precisereasonfor the Respondent's action in suspending Fellows andWilson as members in good standing. Under the Act such reasonswould be relevant only if there were in existence a valid unionsecurity agreement, and the discharges were alleged to have beenmade pursuant to such agreement.Recognizing this, the Trial.Examiner found, and we agree, that there was in fact no such.contract in existence at the time of the discharges in this case,.and that the discharges were therefore illegal regardless of the-reasonsfor the Respondent's suspension of the dischargees.How--ever, he deemed himself precluded from disposing of the case onthis ground, because of the failure of the General Counsel toallege the nonexistence of such a contract.We do not agree withthis viewinsofar as it implies that the burden is on the General-Counsel, in a case of this sort,to allegethe nonexistence of avalid union-shop contract.The burden is rather properly on the-respondent in such a case to plead the existence of such a contractand that the discharges were made pursuant thereto. [Emphasis.supplied.]It therefore appears that the Board, has already decided the evi-dentiaryissueherein involved in the direct, unequivocal language setforthsupra.31It has followed Mr. Justice Holmes and the judicial his-tory of the burden of proof with respect to proviso clauses. I see no-,reason not to affirm our adherence to established law. I would pointout that in recent testimony before the Senate Select Committee onImproper Activity in the Labor or Management Field no testimonyof a more vicious practice was educed than that by which labor organ-izations and management collude, through the device of the union-a' See alsoUnionStarch & Refining Company,87NLRB 779, 784, footnote 12;Guy F. At-kinson,90NLRB 143;CoZgate-Palmolive-Peet Co. v. N. L. R. B.,338 U. S. 355;N. L. R. B..v.CowellPortlandCement Company,148 F. 2d 237(C.A. 9) ; WallaceCorporation v._N. L. R.B., 323 U. S. 248.476321-58-vol. 119-34 514DECISIONS OF NATIONAL LABOR RELATIONS BOARDsecurity agreement, to impose a union shop upon employees who havenever designated the labor organization as their bargaining represent-ative.3aBy means of this device the employees are foreclosed of allthe rights guaranteed by Section 7, management reaps the fruits ofa contract with minimal or nominal benefits to the employees, and thelabor organization collects dues and initiation fees (under penalty ofdischarge) with no pretense of genuine representation of the interestof the employees. I think we are obliged to clarify for the benefit ofthe Charging Parties the burden of proof they are required to sustainshould any of such employees seek redress.The General Counsel has alleged and proven a contract between theRespondents which violates Section 8 (a) (3) unless it conforms tothe proviso therein.The Respondents have offered no proof thatthe contract met the conditions specified in that section which removeit from the area of statutory inhibition. I therefore find that themaintenance and enforcement of said contract since December 10,1954, by said Respondent Company and Respondent Unions violatedSection 8 (a) (1), (2), and (3) and 8 (b) (1) (A) and (2) of theamended Act.CHAIRMAN LEEDOM and MEMBERMURDOCK,dissenting :The issue at the threshold of this proceeding is whether the com-plaints are barred by the proviso to Section 10 (b) of the Act.In August 1954, the Respondents entered into a collective-bargain-ing agreement containing a union-security clause ; in August 1955, theyexecuted a renewal agreement.The charges initiating this proceed-ing were filed against the Respondent Company in June 1955 andagainst the Respondent Unions in August 1955.Based upon thesecharges the complaints,as amended at the hearing,allege that theRespondents violated Section 8(a) (1), (2), and(3) and 8 (b) (1)(A) and (2), respectively,by maintaining in effect the union-securityclause in the August 1954 agreement within 6 months of the time ofthe filing of the charges,and by executing and maintaining the August1955agreement containing a union-security clause.These union-security clauses were asserted to be unlawful for the sole reason that,at the time the August 1954 agreement was executed,the RespondentUnions allegedly did not represent a majority of the employees cov-ered by that agreement.It is clear,as our colleagues agree, that Section 10(b) bars a findingthat by executing that agreement,assuming a lack of majority, theRespondents have engaged in unfair labor practices.It is also clear,as our colleagues agree, that a determination that the Respondentshave engaged in unfair labor practices by maintaining the August1954 agreement within 6 months of the filing of the charges and by3=See Labor Relations Reporter,issues of August 5, 12,19, and 26, 1957. BRYAN MANUFACTURING COMPANY515executing and maintaining the August 1955 agreement necessarily de-pends upon a determination that the Respondent Unions were not themajority representative in August 1954.Thus, it is apparent that insubstance the allegations of the complaints herein are based upon un-fair labor practices occurring more than 6 months before the filingof the charges, and a finding of unfair labor practices based on suchcomplaints must necessarily give controlling weight to events whichoccurred more than 6 months before the filing of the charges. Sucha result is clearly prohibited by the Section 10 (b) proviso 33Our colleagues have concluded, despite the clear mandate of Sec-tion 10 (b) which requires that these complaints be dismissed, thatthey are supported by valid charges.They reach this conclusion be-cause they fail to distinguish between union-security agreementswhich are unlawful because they prescribe a form of union securityprohibited by the Act and union-security agreements which are un-lawful by reason of a failure to conform to the statutory requirementsfor the execution of a lawful agreement; because of this misappre-hension, they have misapplied the well-established principle that Sec-tion 10 (b) is a statute of limitations with respect to findings of un-fair labor practices, and not a rule of evidence.Our colleagues say that in both types of situations involving unlaw-ful union-security agreements, the invalidity begins at a point in timeand continues to exist while the agreement remains in effect, the dis-tinction between the two types being in the manner of provingillegality.However, this approach seems to overlook the further dis-tinction that stems from the reasons for the invalidity of the twotypes of agreements.Thus, in the first type of situation, where thereason for the invalidity lies in the language of the agreement, thecircumstances which cause the agreement to be invalid not onlyexisted at the point of time in the past when the agreement wasexecuted, but continue to exist as a present reason for invalidity eachday that the agreement continues in effect.Although the continuedinvalidity of the agreement may therefore in a sense be related to itsinitial invalidity, such continued invalidity is not based solely on theinitial invalidity but has a continuing independent basis.For thisreason, the unfair labor practices involved in the maintenance of suchan agreement may be established merely by proof of maintenance atany point of time, without reference to the circumstances surround-ing its execution.Consequently, the fact that the charges may havebeen filed more than 6 months after the execution of such an agree-ment can have no effect on the Board's power to find, based upon evi-dence as to the maintenance of the agreement within 6 months of the&'E. g.,News Printing Co., Inc.,116 NLRB 210;Universal Oil Products Company,108NLRB 68. 516DECISIONSOF NATIONALLABOR RELATIONS BOARDfiling of the charges, that. such maintenance was an unfair laborpractice.On the other hand, in the second type of situation involved herein,where the reason for the invalidity assertedly lies in a failure inexecuting the agreement to comply with some or all of the requisitesfor making a valid union-security agreement, the circumstances whichcause the agreement to be invalid existed only at the point in time inthe past when the agreement was executed and are not thereafter re-peated.For this reason, therefore, the continuing invalidity of theagreement is directly related to and is based solely on its initial in-validity, and has no continuing independent basis.Accordingly, al-though an agreement invalid in its inception may continue to be in-valid throughout its life, the fact of its invalidity and the consequentexistence of unfair labor practices cannot be established merely byproof that the agreement was being maintained at some point in timesubsequent to its execution, but can only be established by proof of thefacts, surrounding its execution in the past, which created the initialinvalidity.When as here, therefore, the charges are filed more than6 months after the execution of the agreement, proof of its invalidityand the consequent unfair labor practices can be established only byreliance on evidence of events which occurred more than 6 months be-fore the filing of the charge.This Congress expressly precluded bySection 10 (b).It is well established that in making unfair labor practice findingsthe Board cannot rely solely on events which occurred more than6 months before the filing of the charges,eventhough evidence asto such events is admissible for background purposes; and this is soeven though the effect of such events continues to be felt within the6-month period.Thus, Section 10 (b) has been held to bar findingsof unlawful discrimination when the only evidencebearing on theissueof unlawful motivation for afailureto granta wage increasewithin 6 months of the filing of the charge concerned events whichhad occurred more than 6 months before such filing, there being noevidence that any previouslyexistingunlawful motivation continuedto exist; s4 when a layoff during an economic reduction in force within6 months of the filing of the chargewas made inaccordance with aseniority status which had been establishedmorethan 6 months beforesuch filing for allegedly unlawfulreasons; 35when replaced strikers,who made application for reinstatement within 6 months of the filingof the charge, could be found to be unfair labor practice strikersentitled to reinstatementdespite replacementonly on thebasis of afinding that the respondent had engagedin unfairlabor practices by84NewsPrinting Co., Inc.,supra, decided by a unanimous Board Including MembersRodgers and Bean.85Bowen ProductsCorporation,113 NLRB 731. BRYAN MANUFACTURING COMPANY517unlawfully refusing to bargainmorethan 6 months before the filingof thecharge; 38and when an application for reinstatement madewithin 6 months of the filing of the charge could be found to havebeen unlawfully rejected only on the basis of a finding that a dischargemadebefore-the beginning of the 6-month period was discriminatory."Further, in situations strikinglyanalogousto that present here, Sec-tion 10 (b) has been held to bar a finding of dominationof a labororganization when the allegedly dominated organization, like thecontract here, continued to exist within 6 months of the filing of thecharges andwithin that period to affect the exercise by the employeesof their rights under the Act, but the crucial events upon which anyfindings of unfair labor practices must necessarily be predicated oc-curred, as here, more than 6 months before the chargeswere filed 38Moreover, as the alleged violations in these citedcaseswere not"continuing" in nature, evidence admitted for background purposescould not convert a defective charge into a valid complaint.As thecharges could not support the complaints in such cases, they cannotsupport the complaint here 99We note that our colleagues whollyignore the cases cited in this paragraph, such as theBowencase, whichwe believe decisive of theinstant case.In the cases relied upon by our colleagues,allof the operative factsnecessary to the proof of the alleged unfair labor practices occurredor existed within 6 months of the filing of the charges; suchcases aretherefore not authority for the result reached by our colleagues here.As has previously been pointed out in theBowen Productscase,supra,thePotlatch Forests, General Longshore Workers,andPacific Inter-mountaincases are clearly distinguishable from the situation here.InPotlatchandGeneral Longshore Workersthe : acts ,of discrimi-nation, which occurred within the 6-month period preceding the filingof the charges, were based on unlawful policies which, althoughadopted before that period, also continued to exist and to be themotivating force within that period; moreover, although evidence ofevents antedating the 6-month period was introduced to show theorigin of the motivation, there was, unlike theNews Printingcase,supra,independent evidence, in each, of events within the 6-monthperiod to establish the continuing existence of the unlawful moti-36Greenville Cotton Oil Company,92NLRB1033, petition to set aside deniedsub nom.American Federation of Grain Millers,A. F. of L. v. N. L. R.B.,197-F. 2d 451(C. A. 5).37N. L.R. B. V. Pennwoven,Inc.,194 F.2d 521, at 523-525(C. A. 3) ; see alsoN. L. It. B.v.Childs Company,195 F. 2d 617(C. A. 2).''Universal Oil Products Company, supra,a decision in which Member Rodgers joined ;Armco Drainage & Metal Products,Inc.,106 NLRB 725, at 730-731;Tennessee KnittingMills, .Inc.,88 NLRB 1103,at 1104-1105.3e CompareAxelson Manufacturing Company,88NLRB761, where the finding that therespondent had dominated the employee representation plan was based in part on thesubstantive provisions, of the plan which, although adopted more than 6 months beforethe filingof the charge,continued to exist and to be implementedwithin that6-monthperiod. 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDvation.Similarly, in thePacific Intermountaincase,the acts of dis-crimination which occurred within the 6-month period preceding thefiling of the charges were the results of the application within thatperiod of an agreement which, unlike the agreement here, was heldto be unlawful in its inception and to continue to be unlawful becauseof the nature of its substantive provisions.40 In theAtkinsoncase,the unfair labor practice involved was an alleged discriminatory dis-charge for nonmembership in the union within 6 months of the filingof the charge, and the legality of the closed-shop contract was placedin issue,not by the General Counsel as part of his affirmative case,but by the respondent as a matter of defense; because of the posturein which thisissue arose,Section 10 (b) was deemed inapplicable.41Moreover, as a closed-shop contract is unlawful on its face under theamended Act, and its existence is therefore a continuing violation,the contract in theAtkinsoncase could have been a valid defense toa discharge for nonmembership in the union only if it were shownthat it was exempted from the provisions of the amended Act by thesavings provisions of Section 102..With respect to theGaynor Newscase, the Board held that underthe doctrine ofCath,ey Lumber Company,86 NLRB 157, the com-plaint as to the execution of the contract was supported by an originaltimely charge which did not mention the contract; the Board there-fore did not consider the validity of the complaint with reference tothe later charge which first specifically referred to the contract.Although the portion of the court's opinion quoted by our colleaguesspeaks of a "continuing offense," it is not at all clear from the quotedlanguage or its context in the opinion that the court was relying on4° To the same effect is the quotation from theDallas General Driverscase, footnote 12,supra,in which the court also pointed without disagreement to the Board's conclusion intheBowen Productscase,supra,that the two situations were distinguishable.41 In his separate.opinion,-Member Jenkins similarly relies on a group of cases in which,insofar as they pertain to the legality of union-security agreements under the Act, eitherthe legality or existence of such an agreement was pertinent only as a defense, not havingbeen placed in issue by the General Counsel as part of his affirmative case(i.e.,Don Juan.Inc., supra;N. L. R. B.v.Mason Manufacturing Company, supra;Construction and Gen-eral Laborers Union, supra;andGuy F. Atkinson,supra),or the decision turned onquestions of compliance with the requirements of the section and not on questions of theburden of proof (i. e.,N. L. R. B. V. Electric Vacuum Cleaner Co., supra; N. L. R. B. v.Engelhorn4(Sons, supra;Union Starch d Refining Company, supra: Colgate-Palmolive-Peet Co.v.N. L. R.B., supra;N. L. R. B.v.Cowell Portland Cement Co.,supra; andWallaceCorporationv.N.L. R.B., supra).Such cases, therefore,do not support his as-sertion that the respondent has the burden of proving lawful execution of such a contractwhen, as here, the issue is raised by the General Counsel as part of his affirmative caseand the substantive provisions of the contract do not exceed those permitted by the Act.Nor do they support his conclusion that Section 10 (b) is wholly inapplicable"where thevalidity of a currently maintained union-security clause is at issue,"and Section 10 (b)itself contains no such exception to its broad inhibition applicable to allegatons as to "anyunfair labor practice. . . .Inasmuch as Member Jenkins' novel theory that all union-security contracts areprimafacieviolative of Section 8 (a) (3), which is at variance with the view of the burden ofproof which this Board has taken over the years,isnot even espoused by the GeneralCounsel nor adopted by the other two members of the majority,we believe it unnecessaryto discuss it at greater length. BRYAN MANUFACTURING COMPANY519the later charge rather than agreeing with the Board that the coin-plaintwas supported by the original charge.Such ambiguouslanguage is in our opinion a wholly insufficient basis for ignoring theclear distinction between agreements which are unlawful because oftheir substantive provisions and those which are unlawful because ofdefects in their execution.Accordingly, as the validity of the contracts here in issue necessarilydepends upon the validity of the execution of the August 1954 agree-ment, and as the charges initiating this proceeding were filed morethan 6 months after that event, we would, contrary to our.colleagues,find that the complaints herein are not supported by timely chargesand must therefore be dismissed. If, as our colleagues suggest, theresult which Section 10 (b) compels would frustrate prevention ofcertain unfair labor practices, only the Congress, and not this Board,is empowered to enact the necessary remedial legislation.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT encourage membership in Local Lodge No. 1424,International Association of Machinists, AFL-CIO, and/or In-ternational Association of Machinists, AFL-CIO, or any otherlabor organization, by entering into, maintaining, or renewingany agreement which requires our employees to join, or maintaintheir membership in, such labor organizations as a condition ofemployment, unless such agreement has been authorized as pro-vided in Section 8 (a) (3) of the Act.WE WILL NOT recognize Local Lodge No. 1424, InternationalAssociation of Machinists, AFL-CIO, and/or International As-sociation of Machinists, AFL-CIO, or any successor to either ofthem, as the collective-bargaining representative of our employeesfor the purpose of dealing with us concerning grievances, labordisputes, wages, rates of pay, hours of employment, or other con-ditions of employment, unless and until Local Lodge No. 1424,International Association of Machinists, AFL-CIO, and/or In-ternationalAssociation ofMachinists, AFL-CIO, or any suc-cessor to either of them, shall have been certified by the Boardas the bargaining representative of our employees..WE WILL NOT perform or give effect to the agreements of August10,. 1954, and/or August. 30, .1955, or to any modification, exten- Z20DECISIONSOF NATIONALLABOR RELATIONS BOARDsion, supplement, or renewal thereof, or understanding enteredinto with Local Lodge No. 1424, International Association ofMachinists, AFL-CIO, and/or International Association of Ma-chinists, AFL-CIO, relating to grievances, labor disputes; wages,rates of pay, hours of employment, or other conditions of em-ployment, unless and until Local Lodge No. 1424, InternationalAssociation of Machinists, AFL-CIO, and/or International As-sociation of Machinists, AFL-CIO, shall have been certified bythe Board.WE WILL NOT in any like or related manner interfere with, re-strain, or coerce our employees in the exercise of their right toself-organization, to form, join, or assist labor organizations, tobargain collectively through representatives of their own choosing,and to engage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, and torefrain from any or all of such activities, except to the extentthat such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment asauthorized in Section 8 (a) (3) of the Act.WE WILL withdraw and withhold all recognition from LocalLodge No. 1424, International Association of Machinists, AFL-CIO, and International Association of Machinists, AFL-CIO, asthe representative of our employees for the purpose of dealing withus concerning grievances, labor disputes, wages, rates of pay,hours of employment, or any other conditions of employment,unless and until Local Lodge No. 1424, International AssociationofMachinists, AFL-CIO and/or International Association ofMachinists, AFL-CIO, shall have-been certified -by the Boardas such representative.WE WILL refund to all our employees and former employeesfrom whose wages we have deducted initiation fees and/or pe-riodic dues for transmittal to Local Lodge No. 1424, InternationalAssociation of Machinists, AFL-CIO, and/or International As-sociation of Machinists, AFL-CIO, the amount of such deduc-tions and withholdings, and in accordance with the Board'sdirection.BRYAN MANUFACTURING COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. BRYAN MANUFACTURING COMPANY521APPENDIX BNOTICE TO ALL MEMBERS OF LOCAL LODGE No. 1424, INTERNATIONALASSOCIATION OF MACHINISTS, AFL-CIO, AND OF INTERNATIONALASSOCIATION OF MACHINISTS, AFL-CIO, AND TO ALLEMPLOYEESOF BRYAN MANUFACTURING COMPANYPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT cause or attempt to cause Bryan ManufacturingCompany to discriminate against its employees in violation ofSection 8 (a) (3) of the Act by entering into, maintaining, orrenewing any agreement with Bryan Manufacturing Companywhich requires its employees to join, or maintain membershipin, our labor organizations as a condition of employment,unlesssuch agreement has been authorized as provided in Section 8 (a)(3) of the Act.WE WILL NOT in any like or related manner restrain or coercethe employees of Bryan Manufacturing Company in the exerciseof rights guaranteed in Section 7 of the Act.WE WILL refund to all the employees and former employeesof the Bryan Manufacturing Company from whose wages initia-tion fees and/or periodic dues have been deducted or withheldfor transmittal to us the amount of such deductions and with-holdings, and in accordance with the Board's direction.LOCALLODGENo, 1424, INTERNATIONALASSOCIATION OF MACHINISTS, AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)INTERNATIONAL ASSOCIATION OF MACHINISTS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)Thisnotice must remainposted for 60 days from the date hereof,and must notbe altered,defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed in Case No. 7-CA-1303 on June 9, 1955,and a supple-mental charge therein filed on August 5, 1955,by Maryalice Mead,an individual,the General Counsel of the National Labor Relations Board,herein called, respec- 522DECISIONSOF NATIONALLABOR RELATIONS BOARDtively, the General Counsel and the Board, by the Acting Regional Director for theSeventh Region (Detroit, Michigan), herein called the Regional Director, issuedthe complaint in Case No. 7-CA-1303, dated October 5, 1955, against the BryanManufacturing Company, herein called the_ Respondent Company, alleging that theRespondent Company had engaged in and was' engaging in unfair labor practicesaffecting commerce, within the meaning of Section 8 (a) (1), (2), and (3) andSection 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat.136, and 65 Stat. 601, 602, herein called the Act.Upon a charge filed on August5, 1955, in Case No. 7-CB-280, by Maryalice Mead, an individual, the GeneralCounsel of the Board, by the Regional Director, also issued the complaint in CaseNo. 7-CB-280, dated October 5, 1955, against "Local 1424, International Associa-tion of Machinists, AFL," herein called the Local Lodge,. and "International Associ-ation of Machinists, AFL," herein called the International, and jointly hereinaftercalled the Respondent Unions,' alleging that the Respondent Unions had engagedinandwere engaging in unfair labor practices affecting commerce, withinthemeaning of Section 8 (b) (1) (A) and (2) and Section 2 (6) and (7) of theAct 2.On October 5, 1955, the Regional Director issued an order consolidating theforegoing cases and a notice of hearing. Said order of consolidation and notice ofhearing, along with copies of the complaints, were duly served upon the RespondentCompany, the International, the Local Lodge, and the Charging Party, MaryaliceMead.With respect to the unfair labor practices, the complaint in Case No. 7-CA-1303alleged, in substance, that: (1) The Respondent Company, on or about August 10,1954, entered into a collective-bargaining agreement with the Respondent Unions,covering certain employees at its Reading, Michigan, plant, at a time when theRespondent Unions "did not in fact represent a majority of the employees withinthe bargaining unit" at the Reading plant; 3 (2) said agreement contained "unionsecurity provisions" in the form of a quoted article entitled "CHECK-OFF" and an-,other quoted article entitled "UNION SHOP"; (3) the aforesaid checkoff andunion-shop clauses have "been maintained in force and effect between" the Respond-ent Company and the Respondent Unions "at all times since August 10, 1954" withrespect to the employees in the Reading plant unit; (4) said union-security clauses"have been from their inception and continue to be illegal, null and void" becausethe aforesaid agreement was made (a) at .a time when the Respondent Unions didnot represent the employees in the unit involved and (b) at a time when the Respond-entUnions were "established, maintained and/or assisted" by the RespondentCompany by its "recognizing, dealing with, and entering into a collective bargain-ing agreement with" the Respondent Unions before said Unions had been desig-nated as their collective-bargaining representative by "any of said employeesand/or a majority of said employees"; (5) "by entering into and retaining in effectthe illegal union security clauses," the Respondent Company has discriminated inregard to hire and tenure of employment to encourage membership in the Respond-ent Unions, thereby violating Section 8 (a) (3) of the Act; (6) by the aforesaidacts,theRespondent Company "has sponsored, dominated, assisted, and con-tributed" to the support of the Respondent Unions and is "dominating, assisting andcontributing to the support thereof," thereby violating Section 8 (a) (2) of theAct; and (7) by all of the foregoing acts, the Respondent Company has interfered1When the Respondent Unions and the Respondent Company are all three jointly referredto hereinafter, the term used will be the Respondents. It should be noted that the captionsin both cases have been amended in certain minor respects to conform to the facts.z Except for the subsequently discussedissueof whether Mead was "fronting" for a non-complying labor organization in filing the above-mentioned charges, all three charges wereduly filed.As to service of said charges, the return receipts for registered mail enteredin evidence show that the original charge in Case No. 7-CA-1303 was received by theRespondent Company. on June 10, 1955; that the. supplemental charge in Case No. 7-CA-1303 was received by the Respondent Company on August 8, 1955; and that the originalcharge in Case No. 7-CB-280 was received by both of the Respondent Unions by or beforeAugust 8, 1955, the International's return receipt showing the "Date of delivery" as"8-8-55" and the Local Lodge's return receipt, which has no notation in the space providedfor the date of delivery, being postmarked Hillsdale, Michigan, August 6. Since theslight difference in service on the Respondent Unions is not material to the issues, August8 will hereinafter be considered the date of service on both.The unit at the Reading plant is describedas follows :All present and future employees of the Company, excepting foremen, working foremen,office or clerical employees, professional employees, guards, and all supervisors asdefined in the Act. BRYAN MANUFACTURING COMPANY523with, restrained, and coerced its employees in the exercise of rights guaranteed inSection 7 of the Act, thereby violating Section 8 (a) (1) of the Act.The complaint in Case No. 7-CB-280 against the Respondent Unions, parallel-ing. in major part the factual context of the complaint against the Respondent Com-pany, also recited the making and retaining in force of the August 10 agreement,the Respondent Unions' lack of majority representation among the employees in theReading plant unit at the time said agreement was entered into, and the inclusionin said agreement of the checkoff and union-shop provisions. In such context, thecomplaint in Case No. 7-CB-280 more specifically alleged, with respect to the Re-spondent Unions' unfair labor practices, that: (1) The union-security clauses in theagreement "were at all times and continue to be illegal, null and void" because theycontravene the proviso of Section 8 (a) (3) of the Act in that, at the time they wereentered into, the Respondent Unions were "established, maintained and assisted" bythe Respondent Company's "unlawful recognition" at a time when said unions werenot the representative of the employees in the unit; (2) "by entering into the afore-said collective bargaining agreeement containing the illegal union security pro-visions.and by thereafter retaining in effect said collective bargaining agree-ment and the aforesaid illegal union security clauses," the Respondent Unions, inviolation of Section 8 (b) (2) of the Act, have caused and are causing and attempt-ing to cause the Respondent Company to discriminate against employees at its Read-ing plant to encourage membership in the Respondent Unions; and (3) the Respond-ent Unions, by the aforesaid actions and in violation of Section 8 (b) (1) (A) oftheAct, have restrained and coerced and are restraining and coercing the em-ployees in the Reading plant unit in the exercise of rights guaranteed in Section 7of the Act.The International and the Local Lodge filed a joint answer in Case No. 7-CB-280on October 14, 1955.4As to the alleged business and commerce facts, the jointanswer stated that the Respondent Unions were without knowledge.The joint an-swer admitted only that the Respondent Unions were labor organizations withinthemeaning of the Act. In their joint answer, the Respondent Unions "generallyand specifically deny each and every allegation and conclusion contained" in para-graphs 6 through 12 of the complaint which contain all of the factual and con-clusory allegations pertaining to the unfair labor practices.Said joint answer con-cludedwith a single paragraph asserting "affirmative defenses" which read asfollows:1.Section 10 (b) of the National Labor Relations Act forecloses the Na-tional Labor Relations Board from proceeding in this case in that the unfairlabor practices alleged in the Complaint did not occur within six months fromthe date of the filing of the charge in this case.The answer of the Respondent Company in Case No. 7-CA-1303, for which theGeneral Counsel gave no date for filing in his recital upon offering it, and to whichthe General Counsel made no objection as to untimely filing, bears on its first pagetwo "Received" stamps of the Seventh Regional Office, one showing the dateOctober 18, and the other the date October 31, 1955. The affidavit on the secondpage of the answer was sworn to before a notary public on October 28, 1955.Afteradmitting the business and commerce allegations contained in the first three para-graphs of the complaint, the answer of the Respondent Company denied "eachand every one of the allegations and conclusions contained" in paragraphs 4 through11of the complaint, which contain all of the factual and conclusory allegationspertaining to the unfair labor practices.The answer of the Respondent Companycontained no reference to any affirmative defenses.On October 19, 1955, following telephone conversations in which it was ascer-tained that it was mutually agreeable to all of the Respondents herein to do so, theRegional Director issued an order rescheduling the hearing in this matter fromOctober 26-to November 2, 1955.In the meantime, prior to the opening of the hearing in the, instant matter, theInternational, in a three-page document dated October 25, 1955, petitioned theBoard to revokea subpoena daces tecum.Said subpena had been issued on October19, had been addressed to the International Association of Machinists, AFL, 440National City Bank Building, Cleveland, Ohio, and required the production ofvarious records, including such things as all authorization cards, minutes of allmeetings, all expense accounts, all handbills and circulars, and all contracts or agree-ments which pertained to its activities at the Reading plant.On October 28, 1955,Stephen S. Bean, who had been duly designated to serve as the Trial Examiner in4 I accept the above date, which appears on the "Received" stamp of the Seventh RegionalOffice, rather than the later date, October 20, stated on the record. 524DECISIONSOF NATIONALLABOR RELATIONS BOARDthismatter, denied the International's petition to revoke. In a three-page documentdated November 1, 1955, the International requested the Board for "special per-mission to appeal"TrialExaminer Bean's denial of its petition to revoke, andasked, for reasons previously advanced in its original petition, that the Board grantits "petition to revoke the subpoena."Pursuant to the order rescheduling the hearing, a hearing was held in Hillsdale,Michigan, on November 2, 3, 4, 7, 8, 16, 17, 18, 21, 22, and 23, 1955, before me, theTrial Examiner duly designated to serve in place of Stephen S. Bean.The GeneralCounsel, the Respondent Company, and the Respondent Unions were representedby counsel and participated throughout the hearing.5The Charging Party waspresent throughout the hearing, but participated only when called as a witness.Allparties were afforded full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues.At the opening of the hearing, counsel for the Respondent Unions, informingme of the above-indicated request to appeal which the International had filed withthe Board, addressed a motion to me for revocation of a similar subpena whichhad been addressed to the Local Lodge, and which required the production of thesame type of records as the subpena which had been addressed to the International.The Respondent Company also moved to quash still anothersubpoena daces tecumaddressed to it, which required the production of certain payroll information forthemonth of August 1954.Among various reasons advanced during oral argu-ment for granting these 2 motions to revoke were that both of the subpenas requiredthe production of records for periods substantially earlier than 6 months prior tothe filing of the respective charges, and hence involved matters which Section 10 (b),precludes finding to constitute unfair labor practices. In addition, this same argu-ment involving Section 10 (b) was basic to the positions of the Respondent Companyand the Respondent Unions in their respective motions to dismiss the respectivecomplaints, which motions were made at the opening of the hearing and were alsoargued`orally.It should be noted that during the somewhat extended argument onthe foregoing four motions, the General Counsel, in opposing said motions and inoutlining his theory of the case, recognized the limiting effect of Section 10 (b)with respect to findings of unfair labor practices as to actions taking place morethan 6 months prior to the filing of the respective charges.After considering the opening oral argument, I reserved ruling on the respectivemotions of the Respondent Company and the Respondent Unions to dismiss the re-spective complaints, and denied the respective motions of the Respondent Companyand the Local Lodge to revoke the respective subpenas directed to them.Whilevarious contentions of the parties will require subsequent discussion of subpenamatters, it is sufficient to note at this point that the Local Lodge, in a 3-page docu-ment dated November 4, 1955, requested special permission to appeal my rulingto the Board; that 'the Respondent Company did not seek to appeal, but compliedwith the subpena addressed to it; that before the close of the General Counsel'scase-in-chief, the Board denied the respective requests of the International and theLocal Lodge for special permission to appeal from the denials of their petitionsto revoke thesubpoenas duces tecum;that thereafter both the International and theLocal Lodge refused to comply with the respective subpenas; and that the GeneralCounsel ultimately chose to rest his case-in-chief without seeking enforcement ofeither of the subpenas addressed to the Respondent Unions.While no useful purpose would be served by summarizing all of the proceduralmatters which arose during the course of the hearing, certain additional mattersshould be noted now, while others will be alluded to or ruled upon subsequentlyin this report.On the first day of the hearing, and before witnesses were called,the General Counsel moved to amend the complaint in both cases by adding allega-tions to each complaint with respect to an agreement of about August 30, 1955,allegedly entered into between the Respondent Company and the Local Lodge, whichnot only included the employees previously covered in the Reading plant, but alsoinvolved all similar classifications at a second plant in Hillsdale, Michigan.Theeffect of the proposed amendments, of which notice had been given by letters datedOctober 21, 1955, to the respective Respondents, was to place the August 30, 1955,agreement in issue in the respective complaints as violative of the same sectionsof the Act as have been above detailed with respect to the 1954 agreement.Theforegoing. motions to amend the complaints were granted without opposition, andthe respective answers were amended to include denials of the allegations thus added.Upon my granting the foregoing amendments,the Respondent Unions moved todismiss the complaint in Case No. 7-CB-280 on the ground that the controversy8 Both of the Respondent Unions were represented throughout the hearing by AttorneyPoulton.The Respondent Company was represented at the hearing by Attorney Gallucci. BRYAN MANUFACTURING COMPANY525had been rendered moot because the 1955 agreement had superseded the 1954agreement.Following oral argument on this motion, I denied said motion withoutprejudice to its renewal.Thereafter it was established by agreement among theparties that the correct name of the IAM's local is Local Lodge No. 1424.TheRespondent Unions also amended their answer to admit the allegations of the com-plaint in Case No. 7-CB-280 as to the Respondent Company's business and com-merce.The Respondent Company acknowledged on the record that "on informa-tion and belief," the International and Local Lodge were both labor organizationswithin the meaning of the Act.Before the General Counsel rested his case-in-chief, he sought to introduce intoevidence four documents, numbered for identification as General Counsel's ExhibitsNos. 9, 10, 11, and 12.These 4 documents pertain to 2 attempts by the GeneralCounsel to subpena as a witness the representative of the International who signedthe 1954 agreement, E. L. Schwartzmiller.Without considering now the ultimatesignificance of the failure of Schwartzmiller to appear at all as a witness at thehearing, the aforesaid offered exhibits are hereby rejected because, after giving muchthought to unusual factors involved, I am not convinced that a sufficient foundationhas been laid to establish service of either of the two subpenas on Schwartzmiller.6In due course, the General Counsel eventually, albeit with apparent reluctance,announced that he would rest his case without seeking enforcement of thesubpoenasduces tecumagainst the Respondent Unions.The Respondent Unions thereuponmoved to dismiss on the ground that the General Counsel had not established aprima faciecase.The Respondent Company made a similar motion to dismiss.Oral argument on the record was then held upon the question of whether or nottheGeneral Counsel had establisheda prima faciecase.Upon considering thematter, I denied the motions of the Respondents to dismiss, without prejudice totheir renewal.Of the various procedural problems arising during the course of the cases ofthe Respondent Company and the Respondent Unions, one needs to be mentionedat this point, an amendment which I granted to the answer of the Respondent Unionswhich had the effect of adding the fronting issue to the above-summarized issues inthe instant matter.By said amendment, which was granted only after full consid-eration of the contentions of the parties, the following additional affirmative defensewas added to the answer of the Respondent Unions:2.The Charges in these cases were filed by the Charging Party on behalfof and at the instigation of Local 701, UAW-CIO, a union not in compliancewith the filing requirements of the National Labor Relations Act, as amended,at the time the Complaint in this matter was issued; therefore, the Complaintin these cases should be dismissed since the Charging Party is "fronting" fora non-complying union.Before the close of the hearing, the Respondent Unions and the Respondent Com-pany renewed and made motions to dismiss on various grounds. In essence saidmotions, upon which I reserved ruling, pertain to Section 10 (b) of the Act, fronting,failure of the General Counsel to establisha prima faciecase, and failure of theevidence to establish various allegations of the complaints.For reasons subsequentlyappearing herein, all of said motions to dismiss upon which ruling has been reservedare hereby denied, except to the extent that findings and conclusions which followindicate specifically that certain allegations of the complaints have not been sustained,and are dismissed.Mention should also be made of an offer of proof by the General Counsel onthe fronting issue.Said offer was rejected, without prejudice to resuming thehearing if it were thereafter decided that such evidence should be received.Forreasons which appear below, I have decided not to reopen the hearing to receiveapparently extensive evidence in connection with said offer of proof.All partieswere afforded opportunity to argue orally upon the record and to file briefs andproposed findings and conclusions. In view of the extent to which the parties hadalready argued on the record, all parties waived oral argument, preferring to filebriefs.Pursuant to an extension of time to December 27, 1955, granted by theChief Trial Examiner, briefs have been filed by the Respondent Company, theRespondent Unions, and the General Counsel.On the basis of the entire record in the case, my observation of the demeanor ofthe witnesses at the hearing, a careful analysis of the evidence, which is in many6 This is not to say that the Board or the General Counsel, in an administrative capacity,may not deem it appropriate and desirable to look further into certain aspects of thismatter. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDrespects confused and contradictory, and my consideration of the various positionstaken by the parties during the hearing and in their briefs, I make the following: 7FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT COMPANYBryan Manufacturing Company, herein called the Respondent Company, is anOhio corporation which has, at all times herein material, been engaged in manu-facturing electrical products at several plants which it has been operating in Bryanand Monticello, Ohio; North Manchester and Peru, Indiana; and Reading, Michigan.In the usual and ordinary course and conduct of its business, the Respondent Com-pany has, over a long period of time, continuously caused large quantities of rawmaterials and equipment, used in the manufacture of its products, to be purchasedand transported in interstate commerce, from and through States of the UnitedStates, including the State of Michigan.The Respondent Company has similarlycontinuously caused large quantities of its products to be sold and transported ininterstate commerce, from its various plants situated in the three above-mentionedStates, into and through the several States of the United States, including the StateofMichigan.During the calendar year 1954, which is representative of all material times, theRespondent Company sold and shipped in interstate commerce, as above described,finished products valued in excess of $250,000.Also during said calendar year of1954, the Respondent Company sold and shipped in interstate commerce, from itsplant at Reading, Michigan, to points outside of the State of Michigan, finished prod-ucts valued in excess of $50,000.8 In addition, during the aforesaid calendar year,theRespondent Company sold finished products, produced by its Reading plant,valued in excess of $100,000, to enterprises within the State of Michigan to be di-rectly utilized in the production, processes, or services of said enterprises, each ofwhich in turn shipped finished products outside of the State of Michigan, which'werevalued in excess of $50,000.,The only plants of the Respondent Company which are involved in the instantmatter are its above-mentioned plant at Reading, Michigan, and a new plant whichcommenced operations shortly before the opening of the hearing in the instant mat-ter, and which is located in Hillsdale, Michigan, some 12 miles from the Readingplant.These two plants are hereinafter called, respectively, the Reading plant andthe Hillsdale plant.The respective answers admit the allegations of the respective complaints that theRespondent Company has been at all material times engaged in commerce withinthe meaning of the Act, and I so find.H. THE LABOR ORGANIZATIONS INVOLVEDInternational Association of Machinists, which is referred to herein as the Interna-tional and also as the TAM, the term usually used for it by the witnesses, is a respond-ent in Case No. 7-CB-280. It is a labor organization presently affiliated with theAmerican Federation of Labor-Congress of Industrial Organizations.However, atthe time of the events subsequently discussed herein, the International was affiliatedwith the American Federation of Labor.Local Lodge No. 1424, International Association of Machinists, also a respondentin Case No. 7-CB-280, is herein called the Local Lodge. It is a local lodge of theInternational which admits to membership employees of the Respondent Company'sReading and Hillsdale plants.The Local Lodge is a labor organization withinthe meaning of the Act.7The record is hereby corrected in the following particplars :Page 392, line 4, the word "required" is corrected to read "recorded."Page 893. line 23, the word "offense" is corrected to read "defense."Page 1043, line 1.0, "and now this continues" is corrected to read "and no more con-tinues."Page 1105.line 3,the word "that" is corrected to read "what."Page 1105. line 4, "is notthe issue"is changed to read "hasput inissue."The word "administerial"Is corrected to read "ministerial"whenever It appears onpages 1104 to 1106.8 The brief of the Respondent Company more specifically identifies the products. of itsReading plant as "electrical wire assemblies." BRYAN MANUFACTURINGCOMPANY527Local 701, International Union, United Automobile, Aircraft & Agricultural Im-plement Workers of America, is presently affiliated with the American Federationof Labor-Congress of Industrial Organizations, but was formerly affiliated with theCongress of Industrial Organizations. It is the labor organization for which theRespondents contend that the Charging Party, Maryalice Mead, was fronting when,she filed the charges in the instant matter.The aforesaid organization, which is a.labor organization within the meaning of the Act, will be referred to as Local 701.As appears more fully below, it rendered assistance to its parent organization, hereinreferred to as the UAW, in organizing activities among employees at the Readingplant.Local 701 is an amalgamated local representing employees of several plants.in Hillsdale and vicinity.III.THE UNFAIR LABOR PRACTICESA. A general survey of the setting, the events, the evidence, and the issues.In a case such as this one, which involves many evidentiary and legal problems,some of them complex and others novel, it is usually helpful to present at theoutset a general picture of what is involved.Thus the purpose of this section isto round out what has already been stated in such a way as to provide generalorientation to the more detailed findings which follow, and to indicate the inter-relationship of the events and the issues.Broadly speaking, this case is concerned with whether or not there has beeninfringement upon the self-organizational rights of the Respondent Company'sproduction and maintenance employees, primarily at its Reading plant.The ma-terial events begin about the middle of July 1954, when the IAM requestedrecog-nition for, and the UAW began signing up, employees of the Reading plant,9 who,are predominantly women. In conducting its activities, the UAW was assisted bysome of the members of Local 701, including the president thereof, Farn Salomon.,who figures prominently in the fronting problem.On August 16 and 17, 1954, before the UAW secured designations from amajority of the employees or made any claim to representation to the Respondent:Company,'° numerous conversations, negotiations, and meetings pertaining to theTAM, often involving the above-mentioned representative of the International, E. L.Schwartzmiller, took place at various points in Reading, including the plant and'ameeting hall.One of the major evidentiary problems pertains to determining-as nearly as possible, from the voluminous evidence of numerous witnesses calledby the General Counsel, what actually occurred during this 2-day period whenSchwartzmiller, so far as the evidence showk, made his first appearance among-the employees of the Reading plant. It should be noted at this point, however,that Schwartzmiller's appearance in Reading had been preceded by negotiations.elsewhere which had resulted in the basic provisions of an 11-page general agree-ment which is dated August 10, 1954, and which has 2 supplements, the first cover-ingwages, dated August 17, 1954, and the second covering seniority, datedSeptember 2, 1954.The foregoingagreement,towhich the Respondents have given effect, is the one.involved in the above-described original allegations of the two complaints inthismatter.Thus a determination of when and how that agreement was negotiated-and signed, particularly with respect to other events, is quite important, and the.positionsof the parties with respect thereto are in sharp conflict.The General'Counsel contends that it was on August 10, 1954, before the Respondent Unionshad engaged in any organizational activities among the employees covered thereby,that the Respondent Company and the International "signed a union securitycon-tract which required membership in Respondent IAM as a condition of employ-ment."By contrast, the Respondent Unions and the Respondent Company fix theexecution of the agreement as August 17, after the employees had ratified it atmeetingsconducted by the International.The difficult evidentiary problems whicharise in determining such issues are augmented by the fact that neither the thenvice president of the Respondent Company, Adams, who signed the agreement,.nor the representative of the International who signed it, Schwartzmiller, appearedas witnesses at the hearing.Leaving for the moment various problems as to evidence, dates, and chronology,it is apparent that by the end of August 1954, the UAW had engaged in the last9 There is some evidence that preliminary activities by the UAW got underway somewhat-earlier.10There is no contention that the UAW ever secured or claimed such a majority, andthe General Counsel concedes that theMidwest Pipingdoctrine is not herein applicable, 528DECISIONSOF NATIONAL LABORRELATIONS BOARDof its organizational activities, the distribution of a leaflet outside the plant, andthat Schwartzmiller had conducted a general meeting of employees in Reading atwhich officers for the IAM were'elected. It should also be noted that about thistime, or not long thereafter, President Salomon of Local 701 was informed bytwo different international representatives of the UAW that because of "a non-raiding pact" between the UAW and the IAM, they were "to drop all matters"pertaining to organizing the Reading plant employees because the JAM had "asigned agreement there."Turning now briefly to the fronting issues, it is significant that while Salomonconveyed the foregoing instructions of the international representatives to the otherofficers of Local 701, he personally did not like those instructions. ' However,Salomon does not again enter the picture until the spring of 1955, when a numberof employees who were not satisfied with conditions at the Reading plant or theaccomplishments of the IAM there, held a number of meetings in private homes.Salomon was present at and participated in some of these meetings, in which theCharging Party also participated. In addition, before Mead was accompanied bySalomon to the Regional Office in Detroit when she filed the original charge inCase No. 7-CA-1303 on June 9, 1955, she had also on several occasions seenSalomon in regard to problems of employees at the Reading plant, where Meadcontinued to be employed until October 1955.It is clear that Local 701 was not in compliance when the two complaints inthe instant matter were issued on October 5, 1955.But various questions as toLocal 70l's intermittent compliance and lack of compliance, and the many conten-tions of the parties as to tronting matters, will be reserved for treatment untiltoward the end of this report because I am convinced, after protracted study ofthe record, that some aspects of these complicated fronting issues can best be evalu-ated after other matters have been detetmined.Chronologically speaking, the remaining issues center around events during August1955.These issues were added at the beginning of the hearing by amendments tothe complaints which have already been summarized. They pertain to a 3-year agree-ment, dated August 30, 1955, which embraces the production and maintenance em-ployees at the Reading plant and at a second plant in Hillsdale, which the RespondentCompany was apparently in the process of acquiring at the time the agreement wasbeing negotiated, and which did not start operations until approximately 2 monthsafter the agreement was signed.This agreement, a printed copy of which is inevidence, was signed by six employees for the Local Lodge, and also by Carl Ceder-quist, a Grand Lodge representative, who is mentioned at various places during thetestimony, but was nota witnessat the hearing.However, Eugene McFann, whosigned the August 1955 agreement for the Respondent Company, was a witness andtestified concerning circumstances surrounding the negotiations and execution ofthis current agreement, which still has well over 2 years to run. It should be notedat this point that while majority status is challenged by the General Counsel as toboth the August 1954 agreement and the August 1955 agreement, the unit includedin neither agreement is challenged.In short,there is no contention that the expan-sion of the unit in the 1954 agreement to include the same employee classificationsat the recently opened Hillsdale plant, along with those same classifications at theReading plant, makes the thus expanded unit in the 1955 agreement in any way in-appropriate.Whathas been said thus far places the general issues in their chronological settingand suggests the nature of some of the evidentiary problems. Broadly speaking, thewitnesses fall into two groups.The first group consists of 23 witnesses called withrespect to the unfair labor practice issues related to the 2 agreements.Of thosewitnesses, 22 were called by the General Counsel, 3 of them under rule 43 (b) ofthe Rules of Civil Procedure, Title 28, and 1 witness was called by the RespondentCompany.On the fronting issues, the Respondent Unions called 3 witnesses, 1 ofthem under rule 43 (b), and the General Counsel called 4 witnesses. For the present,our discussion will be directed to the evidentiary and credibility problems pertainingto the evidence adduced on matters related to the unfair labor practices.At the outset, it should be noted that much of this evidence is essentially circum-stantial in nature and might not have been adduced had there been compliance withthe already mentioned two subpenas directed, respectively, to the International andto the Local Lodge. In fact, the parties take sharply differing positions as to theevidentiary bearing of this failure to comply.The General Counsel's brief describesthis failure as "contemptuous refusal of the Respondent Unions to produce sub-poenaed records which could have revealed" the majority status, and views it as "in- BRYAN MANUFACTURING COMPANY529contestable proof of the lack of majority." In contrast, the Respondent Unions es-sentially contend that their refusal to comply with the subpenas has no evidentiarybearing whatsoever, because it was based on valid legal grounds, and that said re-fusal in no way lightens the General Counsel's burden of establishing lack of majoritybya prima faciecase.In taking a position similar to that of the Respondent Unions,the Respondent Company's brief questions why the General Counsel did not chooseto seek enforcement of the subpenas, answers that the inference is clear that the Gen-eral Counsel "did not deem it to his advantage to compel production of the requestedinformation," and asserts that the General Counsel "cannot now be heard to -relyupon any spurious inference it may feel can arise from such a legal and valid refusal."While it will be necessary in a subsequent section of this report to appraise thefailure of the Respondent Unionsto produce any evidenceon certain matters, I wantto make it clear that, after giving much thought to the matter, I am not relying inany way in reaching my determinations herein on the failure of the RespondentUnionsto comply with the subpenas.Further, I do not believe that any inferenceadverse to the General Counsel can be drawn from his failure to seek enforcementof the subpenas involved, when all of the-circumstances of this case are considered.Similarly, I draw no adverse inference because counsel for the Respondent Company,after first insisting that the testimony of Schwartzmiller (whose presence 2 sub-penas for the General Counsel had failed to produce) was necessary to the Respond-ent Company's defense, later chose to waive calling Schwartzmiller as a witness, afterhaving failed for approximately a week to effect service of 2 subpenas on Schwartz-miller.But the question of the failure of the Respondent Unions to call Schwartz-miller as a witness is another matter, which will be discussed later. In any event, theGeneral Counsel was not under any obligation to call Schwartzmiller as a witnessin his case.Everything considered, I believe it is enough to say at this point that, afterthoughtful analysis of the contentions of the parties and what I believe to be ap-plicable legal principles under all of the unusual circumstances here involved, I drawno inference adverse to any of the parties because of any matter pertaining to anysubpena which was issued.Having thus divorced subpena problems from evidentiary and credibility problems,we turn now to the latter problems. From what has been said, it must be clear thatI am convinced that the voluminous evidence adduced by the General Counsel on theunfair labor practice aspects involved in the instant matter must be carefully siftedto determine as precisely as possible what material facts have been established there-by.This T have patiently done. always duly mindful of the contentions of the partieswith respect to credibility problems, and of the fact that strong feelings have beengenerated by the circumstances involved in this case.We come now to some general conclusions with respect to credibility contentionsand problems applying to all issues in the instant matter. It is evident that withmany witnesses testifying as to numerous different matters, it would protract thisreport greatly to summarize all of the testimony, or to spell out fully the confusionand inconsistencies therein, much of which is not too surprising, in view of thefact that, with respect to the events of August 1954, there had been a lapse ofalmost 15 months before testimony was given in November 1955.Moreover, inthe light of my observation of the demeanor of the witnesses at the hearing, andafter intense scrutiny of the record, all of which has been carefully read, and partsof which have been reread and rechecked several times, I cannot agree that thetestimony given by the General Counsel's witnesses is generally unreliable andunworthy of belief."True, a number of the General Counsel's witnesses hadmanifest varying degrees of interest in the UAW. But there were other witnessesfor the General Counsel, whose versions were not materially different on mostmatters, who were not shown, to have been interested in or partisan to the UAW.Everything considered, I have become convinced that, in the main, the witnessesfor the General Counsel, almost all of whom were under subpena, attempted to tellthe truth, as best they could recall it. In any event, I am satisfied that my criticalIi The Respondent Company's brief characterizes the General Counsel's witnesses as "avery small and dissident group who would have been against almost anything decided upon'by the majority of the employees" ; alludes to the "demeanor and attitude of the disgruntledminority" : and asserts that these witnesses manifested "varying degrees of prejudice intheir testimony."The similar position of the Respondent' Unions is shown by the follow-ing quotation from their brief :,The General Counsel's witnesses, all of whom were UAW-CIO adherents, dissatisfiedwith their collective bargaining agent,and in generaldisgruntled employees, werecertainly hot reliable or credible witnesses.476321-58-vol. 119-35 530DECISIONS OF NATIONAL LABOR RELATIONS BOARD.analysis of the testimony, which has resulted in a composite picture, furnishes areliable basis for the findings made throughout this report.12Before turning to a more detailed analysis of the events during the summer of1954, which surround the signing of the first agreement and its two supplements,some observation should be made with respect to the Section 10 (b) contentions,which will await ultimate decision until the facts have been further developed.TheGeneral Counsel concedes that the 6-month limitation of Section 10 (b) of the Actprecludes currently finding theexecutionof the 1954 agreement to be an unfairlabor practice, and also precludes currently finding its enforcement to be an unfairlabor practice as to the respective Respondents, at any time prior to the respectiveperiods beginning 6 months prior to the respective charges in these 2 cases.How-ever, this concession in no way detracts from the crucial nature of the earlierevents, because at the core of the General Counsel's contentions as to all of theunfair labor practices is his fundamental position- that, because of the circumstancesprevailingwhen made, the original union-security agreement of 1954 has ' neverbeen valid or legal, since it has never met certain overriding requirements ofSection 8 (a) (3) of the Act.In essence,said pertinent provisions, which are con-tained in the first of the two provisos in Section 8 (a) (3), are that (a) the labororganization shall not be established, maintained, or assisted by any action whichisan unfair labor practice, and (b) such labor organization shall be the repre-sentative of the majority of the employees in an appropriate unit when the agree-ment is made.B. The agreement dated August 10, 1954, as supplemented; its provisions,negotiation, and executionA photostatic copy of the original signed agreement dated August 10, 1954, andits2 signed supplements, provides 1 of the uncontested elements in this case.Westartwith a description of this document, a summary of the pertinent provisions ofits 3 component sections, and an explanation of the dates and signatures containedon each of these 3 sections, which on their face show differences as to type, margin,arrangement, and paper.13... ,The first and longest section of the 1954 agreement contains 11 pages, whichobviously form 1 unit.This unit, clearly a basic labor contract containing 22articles,opens with a prefatory paragraph stating that said agreement was "madeand entered into the 10th day of August, 1954," between the "BRYAN MANU-FACTURING COMPANY" and the "INTERNATIONAL ASSOCIATION OFMACHINISTS, affiliated with AMERICAN FEDERATION OF LABOR." It con-cludes on page II with 2 signatures, that of Vice President Adams for the "BRYANMANUFACTURING COMPANY" and that of Schwartzmiller for "INTERNA-TIONAL ASSOCIATION OF MACHINISTS, A. F. L." The signatures of thesetwo individuals, neither of whom was called as a witness, immediately follow aconcluding paragraph on page 11 which reads:IN WITNESS WHEREOF, the parties hereto have hereunto set their handsand seals as of the day and year first above written.These 11 pages, which we will refer to as the basic agreement, cover in consid-erable detail such basic subjects as are customarily included in a collective-bargain-ing contract, except that 2 of the 22 articles, one entitled "Wages" and the otherentitled "Seniority," specify that the respective rates and provisions as to wagesand as to seniority shall be those subsequently agreed upon and incorporated asexhibits.,The one covering wages was to be designated as Exhibit A, and theother covering seniority as Exhibit B.Both were to be attached to the basicagreement and made a part thereof.Among the remaining 20 articles, which12This is not to say that individual witnesses were not confused on certain matters orthat there were not variations in their objectivity and convincingness.But it also shouldbe noted that the candor with which some witnesses admitted, during long and searchingexaminations, that they could not be certain as to dates or the exact words used, onlyserves to add credence to what a careful study of their testimony shows theyhonestlybelieved to be the facts.13 Such differences, especially in the paper, were even more apparentfrom the originaldocument, which was used throughout the hearing, than from the photostatic copy in evi-dence.Incidentally, I have no doubt that the placement of Exhibit B ahead ofExhibit Ain this document, a factor whichcaused some confusion in the examination of witnessesat the hearing, was a clerical inadvertence, probablyoccurring at the time the originalagreement was reassembledafter microfilming at the officeof theInternational in Washing-ton, and that originally ExhibitA preceded Exhibit B,as the dates thereon,Indicate. BRYAN MANUFACTURING COMPANY531cover their respective subjects without such reservations, the first 3, entitled, re-spectively, "Recognition," "Check-off," and "Union Shop," and the last 2, entitled,respectively, "Alteration of Agreement" and "Amendments and Termination" war-rant some discussion at this point.14.The first article provides for the recognition of the international by the Respond-ent Company 15 "as the sole and exclusive bargaining agency for all employeeswithin the bargaining unit" specified therein, which is identical with the unitcontained in the allegations of the two complaints, already set out hereinabove infootnote 3.This article on recognition also further specifies that the "Companywill bargain collectively with the Union with respect to rates of pay, wages, hoursand other conditions pertaining to employment for all of the employees in theunit."The second article, entitled "Check-off," provides, along with procedures fordeducting, remitting, and recording, that the Respondent Company, upon receiptof "a signed authorization of the employee involved," shall deduct from hislastpaycheck each month "the initiation fee and dues payable by him" to the Inter-national,' during the period provided for in said authorization.The next article, which has only one section, and which it is not contendedcontains any language which makes its provisions illegalper se,isset forth here-with verbatim:ARTICLE IIIUNION SHOPSECTION 1. As a condition of employment, all employees covered by thisagreement shall, forty-five (45) days after the date of execution of this agree-ment, or in the case of new employees forty-five (45) days after the date ofhiring, become members of the Union,and remain members in good standingin the Union during the term of this agreement.Certain provisions of the last two articles of the basic agreement, to which wenow turn, are significant, particularly in view of the fact that within about a yearanother agreement,dated August 30,1955, was entered into,extending the unitcoverage to, :include the Hillsdale plant.16ArticleXXII provides that the basicagreement ."shall be in full force and effect from August 10, 1954 to August 10,1956, and shall automatically remain in full force from year to year thereafter,"in the absence of written notice of desire to amend or modify given not less than60 days prior to the agreement's expiration date.As to article XXI, the provisionhere material specifies that no alteration, variation, waiver, or modification of thebasic agreement is to be "binding upon the parties hereto unless such agreementismade and executed in writing between the parties hereto."Before leaving thisbasic agreement, it should be noted that only 2 changes were made in the typedprovisions contained in its 11 pages.Both were made by hand,and were initialedby both Adams and Schwartzmiller.The first change involved a single word:Friday was changed to Wednesday, so that a phrase in the checkoff provision,as changed, called for deductions "from the paycheck received on the last Wednes-day of the month."The other change made the "trial period" for new employeesin article- X "sixty (60)" days instead of "ninety (90)" days.We turn next to a two-page supplement on wages, captioned "Exhibit A," mostof the second page of which is taken up with signatures.The first signature isthat of Vice President Adams for the Respondent Company.Next follows, underthe designation"INTERNATIONAL ASSOC. OF MACHINISTS,"the signatureof Schwartzmiller.Thereafter, under thedesignation"TemporaryBargaining Com-14The titlesof the remaining articles are : "ManagementPowers," "Non-Discrimination,""Hours-Overtime," "Paid Holidays," "Reportingand Call-in Time,""New Employees,""Vacations," "Shop Committee," "Grievance Procedure," "Insurance,""BulletinBoard,""Leave of Absence," "Safety," "General," and "No Strike or Lockout."15While the terms actuallyused in the basic agreement are "the Union" and "theCompany," there can be no doubt as to theirmeaning interms of thedesignations usedherein for the respective parties.18 It would be well tokeep in mind a contention as to this 1955 agreement, which is ad-vanced in the brief ofthe RespondentUnions in the following language :This agreementisneitheran extension,a renewal nor a modificationof the originalcontractand, indeed,involves different parties-the original agreement having beenbetween theInternational and the Employer while the new agreement is between LocalLodge 1424 and the Employer. 532DECISIONS OF NATIONAL LABOR RELATIONS BOARDmittee for Reading Plant" there appear 14 signatures of employees at the Readingplant,most of whom were at least mentioned at some point during the testimony,and 2 of whom, Myrtle Long and Lillie Shaffer, testified about the circumstancessurrounding their signing.17The opening sentence of this wage supplement incor-porated it fully in article IX of the August 10 basic agreement.The specifiedwage rates were made effective as of August 10, and involved a 5-cents-per-hourwage increase for all employees, with a further 5-cents-per-hour increase in De-cember 1954.The wage rates were to remain in effect until August 10, 1955,when "hourly wage rates only" could be reopened, upon 60 days' written noticegiven prior thereto.18Above the signatures on the second page of this wagesupplement appears the date "August 17th,1954."The remaining supplement on seniority, captioned "Exhibit B," is also a two-page section which is "Dated this 2nd day of Sept., 1954" on its second page abovethe signatures.The first signature appearing is again that of Vice President Adamsfor the Respondent Company.Under Adams' signature, there appears the desig-nation "INTERNATIONAL ASSOCIATION OF MACHINISTS-A.F.L.," whichisfollowedmerely by six signatures, without any indication of the capacity ofany of the individuals.However, all 6 of those signing are shown by the recordto be employees at the Reading plant, and 1 of them, Iola Joice, testified as to thecircumstances surrounding her signing of this supplement on seniority.19Theopening sentence of Exhibit B incorporates it fully as article XII of the August 10basic agreement.As to the provisions therein, it is sufficient to say that thereare 11 sections which go into a good deal of detail in specifying principles andprocedures as to a variety of matters pertaining to seniority. It should be notedthat while Exhibit B contains only two pages, its margins are quite narrow.Un-like the other sections of the 1954 agreement which are double spaced, Exhibit Bis single spaced and is, for instance, considerably longer and more involved thanExhibit A.We come now to questions about negotiating and signing the 1954 agreement,particularly the I1-page basic agreement which contains the union-shop and checkoff-provisions.The General Counsel's brief would fix its execution as August 10, 1954,relying on the recital therein that it was "made and entered into" on that date, andapparently brushing aside as "vague, indefinite and self-contradictory" the extensivetestimony of Leslie J. Westbrook, who, at the time he was called as a witness by theGeneral Counsel under rule 43 (b), was the Respondent Company's vice presidentand was responsible for its labor relations at the Reading plant, and who hadbeen the plant manager of the Reading plant when the 1954 agreement was negotiatedand signed.By contrast, counsel for the Respondent Company, devoting severalpages of his brief, tto verbatim citations from Westbrook's testimony, argues thatwhen Westbrook's testimony "is read completely, it is clear that no contract wassigned until August 17, 1954," and that the August 10 date "was used by the partiessolely for the purpose of making the terms of the contractretroactive to August10, 1954,the date of the first meeting between Company and Union."After having twice read through completely the approximately 125 pages of therecord containing Westbrook's testimony, and after having additionally studied quiteintensively several parts of it in the light of the record as a whole, I am convinced,in view, of my impression of Westbrook as a witness, that the facts material todetermining the issues in this case fall somewhere between the above-stated posi-tions of the General Counsel and the Respondent Company. There is certainly con-fusion and vagueness in several parts of Westbrook's testimony, and it would toogreatly protract this report to attempt to present a reasonably complete resumeof his testimony. It should be noted, however, that all of Westbrook's testimonycited in the Respondent Company's brief, following its contention that no contractwas signed until August 17, is from the first part of the examination of Westbrookby the General Counsel, some of it occurring' before the 1954 agreement, with itsvarious above-described parts, was furnished to the Respondent Company by the17Two other employees who also signed Exhibit A were called as witnesses upon othermatters, but were not questioned about their signing the wage supplement.Those twowere Imojine Sperbeck, the president of the Local Lodge at the time she was called underrule 43 (b) by the General Counsel, and Florence Napier, who was called by the RespondentUnions on the fronting issues.15 It will be recalled that the original term of the basic agreement was from August 10,1954, to August 10; 1956..19This seniority supplement,, like the one on wages, was ;also signed by Sperbeck andNapier, the two witnesses mentioned in an earlier footnote, but, neitherjestifled. as to hersigningExhibit B. BRYAN MANUFACTURING COMPANY533Respondent Unions for submission to the General Counsel, after which it wasexamined by Westbrook.20A careful appraisal of Westbrook's testimony as a wholeshows that, during the early part of his testimony, when he was insisting that theagreement had not been signed until August 17, Westbrook was using the term"signed" to designate the point when there was "a contract signed by all parties." 21However, it was not until the sequence of developments with respect to the 1954agreement began to be rounded out, during the testimony of Westbrook upon ex-amination by counsel for the Respondent Company, that certain significant detailsemerged. In my opinion, it is this later and less defensively given testimony of West-brook, after his recollection had obviously been refreshed,22 that assists us most indetermining how the basic agreement was negotiated and signed.Relying largelyon such parts of Westbrook's later testimony as appear reliable in the light of allofWestbrook's testimony and the record as a whole, I make the following findingsas to the negotiation of the basic agreement and as to when Adams, who is nolonger associated with the Respondent Company, signed it.Westbrook first heard from the IAM when he received a letter on the stationeryof the International, which was signed by Schwartzmiller as its representative. Saidletterwas dated Zanesville, Ohio, July 17, 1954, carried the subject designation"Union Recognition," and was addressed to the Respondent Company at Reading,Michigan, "Attention: Plant Manager." 23The body of this brief letter, which in-dicates no readiness to establish the actual existence of the majority claimed therein,is herewith quoted in full:Please be advised that the International Association of Machinists representa majority of the "production and maintenance" employees of your company.This is to request a meeting at your earliest convenience to discuss the termsof a collective bargaining agreement. I will be available for such meeting any-time the week of July 26, 1954. Please advise me of the time, date and placeyou wish to meet.Looking forward to a mutually pleasant and amicable relationship, I am,Upon receiving the foregoing letter, Westbrook telephoned the office of counselfor the Respondent Company and talked with Attorney Walter F. Probst, who hadbeen giving him legal advice for many years.Westbrook told Probst about receivingthe letter and what it stated, and he asked Probst for his advice. Probst stated thathe "would advise recognizing them because he had been doing business with themin other plants," 24 indicating that he had been "doing business" with the IAM inSan Diego, California; Lancaster, Ohio; and Zanesville, Ohio.Probst toldWest-brook that he had found in his dealings with the IAM that whenever a companyhad "contested," the JAM had "won out." In essence, Probst also told Westbrook,20 The pages of the transcript, from which the Respondent Company's brief at pages 8 to14 cites testimony of Westbrook, range from page 105 to page 143.Westbrook's testimonyas a whole begins on page 102 and runs to page 228. The General Counsel's original ex-amination begins on page 102 and ends on page 177.The examination of Westbrook by theGeneral Counsel after the entire 1954 agreement had been made available and briefly ex-amined by Westbrook begins at page 128.21From the 3 above-described component parts of the entire 1954 agreement, it isobvious that no employees of the Respondent Company signed anything until the 14 em-ployees who formed the Temporary Bargaining Committee signed the wage supplement,dated August 17, 1954.22For instance, toward the end of his testimony, Westbrook answered a question bythe General Counsel thus:Iwill grant you it was hard to remember all of the dates this morning, but after allday here you have time to think a little more than you had at that time.x' Despite the challenge of the General Counsel as to the authenticity of this letter, andthe doubt cast upon it by its failure to bear the usual time-date stamp of the RespondentCompany showing when it was received, I accept Westbrook's consistently given testimonythat he did receive this letter shortly after the date appearing thereon. It should benoted that the signature of Schwartzmiller on this letter, which is in evidence, appears tobe the same as his signatures appearing on the 1954 basic agreement and on the wagesupplement, which signatures none of the parties challenge, but that it differs from thesignatures appearing on the return receipts for registered mail, which form part of theabove rejected General Counsel's Exhibits Nos. 9 and 12.21Neither Probst nor his associate who represented the Respondent Company at thehearing,Gallucci, testified at the hearing, and all quotations in this section are fromthe testimony of Westbrook. .534DECISIONSOF NATIONALLABOR RELATIONS BOARDamong other things, that he had found the IAM "fair to work with"; that he wasdealing with them at the time in Lancaster; and that he thought that they "could getalong" and that they "might as well go ahead and have the meeting with them."Probst made no mention of a Board election during his conversation with West-brook, but he did indicate that if they did not "go ahead and arrange for ameeting," they would "get beaten in the end."Probst told Westbrook to mail theletter to him.Approximately a week after the foregoing telephone conversation, which probablyoccurred about Monday, July 19, Adams and Westbrook went to Detroit wherethey met with Probst,25 decided to recognize the International, and discussed sometentative contract provisions.A meeting with Schwartzmiller was also arrangedfor August 10 in Lancaster, Ohio.Before proceeding to the meeting of August 10,it should be noted that Westbrook's testimony clearly establishes that at no timeafter his receipt of Schwartzmiller's letter did Westbrook ask Schwartzmiller if hehad any cards or raise any question about Schwartzmiller's claim of majority repre-sentation.Westbrook rather, "on the strength of what" Probst had told him, accepted'the statement as to majority representation in Schwartzmiller's letter.On Tuesday, August 10, Westbrook, accompanied by Probst and Gallucci, metwith Schwartzmiller in Lancaster.Adams was not present at this meeting, whichwas devoted to negotiating an agreement.By the end of this meeting, the termsof the basic agreement had been reached, as this credited excerpt from Westbrook'stestimony unmistakably shows:We had our proposal, Mr. Schwartzmiller had his.We argued back and forth,cutting out, putting in, until we arrived at an original contract . . . to bepresented to the employees.It is evident from all of Westbrook's testimony and the documentary evidencethat when the meeting ended, wages and seniority provisions were still to be agreedupon, and that the basic agreement was to be typed up for final approval, subjectto minor corrections, and signature. I am persuaded that Westbrook's understand-ing was that the agreement was eventually to be approved by the employees."Itwas right after the 10th, Mr. Probst typed up and mailed to" Westbrookthe 11-page basicagreement.AfterWestbrook "received the contract," which wasevidently "around the 12th or 13th," 26 Vice President Adams affixed his signatureto the basic agreement.After painstaking appraisal of Westbrook's testimony, I amconvinced that Adams signed the 11-page basic agreement, containing the union-security and checkoff provisions, sometime before Schwartzmiller signed it.AsWestbrook explained the matter, he understood that Adams' signature meant that"the contract was agreeable to the company" and that Adams -was "only showingour faith in it by signing it first."Westbrook's testimony further indicates that,for similar reasons, Adams also was the first to sign the wage supplement.While the matter is not without elements of doubt, I believe that Westbrook'stestimony as a whole indicates that Schwartzmiller probably signed both the basicagreement and the wage supplement at the same meeting when the 14 employeeswho formed the TemporaryBargainingCommittee signed the wage supplement,and further that when thissigningtook place Westbrook was giventhe impressionthat the employees had registered their approval of the provisions thereupon beingsigned 27But inany event, I am convinced that the preponderance of the credibleevidence in the record as a whole establishes that, contrary to any suchimpressionwhichWestbrook may have had, the TemporaryBargainingCommittee actuallysigned the wage supplement about midafternoon on Tuesday, August 17, withoutany prior vote of approval of the contract provisions by any massmeeting ofReading plant employees.Further, I am similarly convinced that the two meetingsof employees on their respective shifts which did take place, when contract pro-visionswere read and discussed and when committeemen were elected for therespective shifts, did not take place until later on August 17, after all signaturesas Probst's associate, Gallucci, was at that time in Lancaster.28 The above-quoted phrase appears twice in Westbrook's testimony upon response toquestions by counsel for the Respondent Company.27Admittedly Westbrook had no firsthand knowledge of any kind of ratification meetingof employees.While his testimony for the most part indicates that he was told that theemployees approved the agreement at a "mass meeting," there are certain parts of West-brook's testimony which suggest that he may rather have been told by Schwartzmillerthat the employees on the Temporary Bargaining Committee had approved the provisionsbefore signing. BRYAN MANUFACTURING COMPANY535had been affixed to both the basic agreement and to the wage supplement.28Andfinally, l am convinced and find, from my analysis of the extensive evidence as tothese two meetings, that while Schwartzmiller read to the employees most, if notall,of the essential provisions of the agreement, there was no vote taken at eithermeeting to approve any of said provisions:29Before turning to the activities of Schwartzmiller at Reading on August 16 and17,which I am convinced occurred after Schwartzmiller knew that Adams hadsigned the basic agreement, it would be well to note that the supplement on seniority,Exhibit B, was eventually signed on September 2, 1954, after the numerous pro-visions therein had been agreed to during several bargaining sessions.The clearand convincing testimony of Iola Joice, who signed this seniority supplement, showsthat these negotiations started on August 18, the day after Joice was elected a com-mitteewoman for the second shift during the meeting of the second-shift employeeson the night of August 17, and that Joice signed Exhibit B on September 2 becauseafter several meetings "Management and the committee . . . had agreed on it." Itshould be noted that after her election as committeewoman on the night of August17, Schwartzmiller told Joice that she "was supposed to go in there the next day" tothe negotiations, and that the temporary committee "wasn't to go in there no more." 30From all of the circumstances, I am convinced that the seniority provisions were theonly, ones in the -1954 agreement, as supplemented, which theelected.committee-men played any part in negotiating.C. The advent of the IAM among the employees of the Reading plant anddevelopments thereafterIn contrast to the UAW, which the record shows had been active among the Read-ing plant employees for a month or more prior to August 16, 1954,31 there is noevidence in the record showing any activity on the part of the IAM prior to Schwartz-21 The first-shiftmeeting took place during the latter part of the afternoon,after thefirst shift was over.The second-shift meeting began about 11p.m., some 2 hours beforethat shift would normally have concluded,but the employees punched out and were notpaid for the time spent It the meeting.It appears that most of the employees on therespective shifts attended these two meetings,which were held in the American LegionHall in Reading.I am convinced from all of the evidence that these two meetings eachhad similarpurposes,to familiarize the employees with the-agreement which had beensigned, and to elect committeemen from the respective shifts.2B The testimony as to the second-shift meetingIs particularly extensive and is also con-fused.In several, respects,most of them minor. In any event, some of the uncertain de-tails of this night meeting are not material to a determination of the issues herein.Fur-ther,the evidence as a whole leaves no doubt that Schwartzmiller,despite some limitationsas to the closing time of the ball,read at least all of the essential provisions of the agree-ment to second-shift employees,as he undoubtedly had done at the earlier meeting of first-shift employees.Further, the evidence as to the second-shiftmeeting leaves no doubtthat the vote taken at that meeting was the election of committeemen,and that no vote wastaken to approve the agreement.As to the first-shiftmeeting,while the testimony uni-formly shows the election of cominitteeinen,there is also testimony by Sperbeck that themeeting unanimously approved the agreement by "voice vote,"and that there were "noopposers."While it seems evident that no one spoke out in disagreement,as Schwartz-miller read the provisions of the agreement during the first-shift meeting, I am convinced,by consistent and credibly given testimony of Dorothy Sarles and Frances Peters as towhether there was any kind of vote taken on the agreement,that no vote of any kind wasin fact taken at the first-shift meeting pertaining to approval of provisions of the agree-ment.Particularly convincing in this respect was Peters'explanation,on cross-examina-tion by counsel for the Respondent Unions,that she was positive that no vote had beentaken to approve the agreement because of the fact that after she had thought it overshe had wonderedwhy therehad not been such a vote.30Neither Joice nor Clayton Mundy,the other committeeman for the second shift electedat the late meeting on August 17, and who also signed the seniority supplement,had beenmembers of the temporary committee which had signed the wage supplement earlier onAugust 17.31By the time the IAM's agreement had become known, three meetings of those interestedin the UAWhad been held at the Reading home of ,Mary Carter,then one of the employees,and a number of employees had signed cards bearing the caption "AUTHORIZATION TOUAW-CIO."These cards,of which between 30 and 40 eventually were signed,accordingto Salomon,authorized the UAW to serve as collective-bargaining representative and were 536DECISIONSOF NATIONALLABOR RELATIONS BOARDmiller's appearance at the Reading plant on Monday, August 16.To the contrary,witness after witness testified convincingly and unequivocally as to the absence, sofar as she had any knowledge, of any kind of activity on behalf of the IAM priorto either August 16 or 17, depending on which of those 2 days it was that she firstlearned of the IAM's interest in the plant.To this negative type of testimony, whichis so vigorously attacked by the Respondents, we now turn.There were 13 women witnesses called by the General Counsel who gave credibletestimony of the preceding type, which was not shaken on cross-examination.Thesewitnesses were Mary E. Watkins, Ruth Moses, Mildred Southwell, Beverly Hadley,EdithWolford,Myrtle Long, Margaret Hatfield, Lillie Shaffer, Dorothy Sarles,Frances Peters, Joyce Shaffer, Iola Joice, and Maryalice Mead.32 In essence, thistestimony, which varied from witness to witness, was to the general effect that, priorto learning about the IAM on either August 16 or 17, these witnesses had never beenapproached by any individual on behalf of the IAM; had never signed any kind ofapplication or authorization pertaining to the JAM; had had no knowledge of dis-cussions among employees at the plant with respect to the JAM; and had not seenany kind of JAM posters or circulars around the plant.In addition to the above-named 13 employees, whose composite testimony presentsthe picture of absence of IAM activity set out in the preceding paragraph, the partiesstipulated that if 13 other named employees, who were under subpena as witnessesfor the General Counsel,33 were called to testify, they would testify in substantiallythe same manner as Joyce Shaffer, one of the 13 witnesses named in the precedingparagraph.In view of this stipulation as to what 13 additional employees wouldhave testified, the gist of the material testimony of Joyce Shaffer is herewith setout.According to Shaffer, "the first time" she knew that a union had come into the plantwas when Donna Munger told her about it the day "the girls came out of the office,"which date the evidence as a whole establishes as Monday, August 16, 1954.34 It wasShaffer's unimpeached and credited testimony that she had never been approachedby any representative of the JAM or any employee on behalf of the JAM prior there-to; that she had not seen any posters, literature, or circulars of the IAM prior there-to; and that she had joined the IAM "a month or two after" it had come in, becauseshe understood that she "had to or else lose [her] job." 35We turn now to a consideration of the 14-member Temporary Bargaining Com-mittee.Fragmentary and confused as it is in some respects, the composite picturewhich I get from all of the evidence as to such organizational activities as the JAMconducted among employees at the Reading plant, indicates that it was on Monday,August 16, that this temporary committee probably was selected. In any event,there is direct testimony about a meeting between Schwartzmiller and five womenon this temporary committee who worked on the second shift.Further, there issome information as to 5 of the 9 remaining members of this committee, who ap-parently were from the first shift, upon which it appears that about two-thirds ofto be used, according to the legend across the bottom, "in support of the demand of UAW-CIO for recognition or for an NLRB election." It is noteworthy that no reference whatso-ever to Local 701 appears on the sample card which is in evidence. It should also benoted that there was a meeting held in the VFW hall in Reading, but the date of themeeting is uncertain.According to Carter, the attendance at the meetings at her home, ofwhich there were 3 prior to, and 1 after, they had learned of the IAM agreement, ran fromaround 7 or 8 to "as high as twenty at one time."sa In addition, Mary Carter, who had been laid off several days before August 16, testi-fied as to the absence of TAM activity during the period of her employment.3 The names of said 13 employees are as follows : James Hayes, LaJeanne Hinkle, PatCarpenter, Dorothy Slocum, Ruth Young, Danna Newbauer, Ester May, Caroline Pfeifle,Evelyn Bradshaw, Barbara Rodgers, Violet Kelley, Paul Parker, and Darlene Sharp.S4As appears more fully below, Donna Munger, was 1 of the 5 girls from the secondshiftwho were called into the office shortly after the beginning of the second shift onAugust 1.6 for a meeting with Schwartziniller.A number of the other earlier-named 13women witnesses also testified that they first learned of the TAM from 1 or more of thegirls called into the office on August 16.31 It should be noted that many of the above-named 13 women employees who testifiedgave testimony similar to that of Joyce Shaffer about having joined the IAM becausethey understood that they had to do so. Some of those witnesses pointed out that theyhad been told at meetings by Schwartzmiller about the union-shop provision of the agree-ment. BRYAN MANUFACTURING COMPANY537the employees worked, the remaining employees being on the second shift 36 Be-cause the evidence as to them is clear in the record, we consider first the five second-shiftwomen who signed the wage supplement,even though they may have beenselected later than the first-shift employees who were members of the TemporaryBargaining Committee.Not long after 5 o'clock on the afternoon of August 16, 1954, about an hourafter the beginning of the second shift,five "girls" were called from the plant intoWestbrook's office.When these five employees had assembled in an aisle outsidethe office, Eugene McFann, who was then and had been,sinceNovember 1953,the plant superintendent of the Reading plant, and who has been its plant managersince July 1955, told them, "Don't be afraid girls, you're not going to get bawledout."These 5 second-shift employees, who thereupon went into Westbrook's officewithout punching out their timecards, were Donna Munger, Velma Rooks, JeanEdinger, Lillie Shaffer, and Myrtle Long, the last 2 of whom testified as to whatoccurred on that occasion.37 It is upon my analysis of the testimony of LillieShaffer and Myrtle Long,38 whose names also appear hereinabove among those ofthe 13 women witnesses who testified as to their lack of previous knowledge of theIAM, that I base the findings which follow as to what took place when Schwartz-miller met, for perhaps 45 minutes to an hour, with these 5 women in Westbrook'soffice.When the above-named five "girls" came into his office, Westbrook introducedSchwartzmiller as being from the IAM, and left the employees alone in the officewith Schwartzmiller.39Schwartzmiller thereupon explained to the employees thatthe IAM had an agreement with the Respondent Company which would be to theadvantage of the employees.Schwartzmiller mentioned their "getting a raise"; saidthat there were parts of the agreement which "could be changed or altered in thefuture"; and spent most of the time reading parts of the contract.40Before themeeting ended, Shaffer told the five employees that as long as they were in there,they "might just as well be among the first to sign the cards."Thereupon,"membership cards were passed out by Schwartzmiller" to the five employees and,as Long credibly testified, "We all signed them, all five ofus girls." 4111Employee witnesses estimated the number of employees on the first shift at about 100and on the second shift at about 50. Figures from the records of the Respondent Com-pany show that on August 10, 1954, there were 148 employees altogether in the bargainingunit covered by the agreement.There were two layoffs thereafter during August 1054.The first layoff was on August 11 and involved approximately 20 employees.The secondlayoff took place on August 17, when 21 employees were laid off.zrMunger, Rooks, and Edinger, whose names, along with those of Shaffer and Long,appear on the wage supplement dated August 17, were not called as witnesses at any timeduring the hearing, and McFann did not testify as to this incident.Further, it is myconsidered judgment that testimony which Westbrook gave, about a group of 10 or 12employees being called into his office from a list which Schwartzmiller handed to 111cFann,pertains to calling in the Temporary Bargaining Committee to sign the wage supplementon August 17.' McFann had personally gone to Long to tell her to go to the office.39 Despite some uncertainty in the testimony, I am convinced that Westbrook left aftermerely introducing Schwartzmiller.:oWhether she got the date, August 10, from Schwartzmiller's reading the contract, orfrom Schwartnmiller's discussion of it, I have no doubt from Long's testimony that she leftthe meeting with that date associated in her mind with the agreement,Further, it appearsfrom Long's testimony that Schwartzmiller, sometime before the meeting ended, mentionedto the employees that he wanted them later to sign some papers connected with theagreement.41The quotations in the above paragraph are all taken from credited testimony of Long,which was consistent on the matters above found with similar testimony of Shaffer, insofaras Shaffer recalled what occurred at the August 16 meeting in Westbrook's office.For in-stance, Lillie Shaffer credibly testified, with respect to their signing IAM cards in the officeon August 16, that Schwartzmiller had said that "somebody had to be first, and it mightas well be us; We had to join anyway." As to whether or not there was any conversa-tion between Schwartzmiller and "any of the other five present with respect to theirsigning the cards,"Long testified,"I can't remember any of us saying anything when wetook the cards and signed them."As to why Long, who was on that occasion for the firsttime meeting Schwartzmiller and learning about the IAM, signed an application is of morethan passing interest.Long explained why she signed in this forthrightly given answer,which must be evaluated in the light of the provisions of the basic agreement which 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is obvious from various bits of testimony which need not be detailed that whenthe five women returned to the plant, word spread among their fellow employeesabout their meeting with Schwartzmiller. In fact, not long afterwards, "quite a fewgirls gathered around" Plant Superintendent McFann at a point "between the timeclock and the office door" and asked him how the five who had gone into theoffice had been selected.McFann stated that the girls had been "chosen at ran-dom," explaining that he had "gone through the cards and tried to get a girl fromeach department." 42From the above findings and the record as a whole, it is evident and I find that the5 second-shift employees on the 14-member Temporary Bargaining Committee wereselected at random to meet Schwartzmiller in Westbrook's office the day before theysigned the wage supplement; 43 that the 5 women were sent to Westbrook's officelate on the afternoon of August 16 when at least 2 of them heard for the first timeabout the IAM's interest in the plant; and that all 5 of the women on that occasionsigned JAM applications, after Schwartzmiller had explained the terms of the agree-ment which the Respondent Company had already signed and which required mem-bership in the JAM, and after Schwartzmiller had also told them that they might aswell be among the first to sign JAM application cards.We turn now to such frag-mentary information as the record provides about the other nine employees whosigned the wage supplement as members of the Temporary Bargaining Committee.As to Ruth Young, whose signature as a member of the Temporary BargainingCommittee is the third to appear on the wage supplement, and Paul. Parker, whosesignature is the last of the 14 employees to appear thereon, we know from the above-discussed stipulation that if they had been called as witnesses their testimony wouldhave been substantially the same as that of Joyce Shaffer.Hence we know that itwas on August 16 that both Young and Parker first learned that the JAM had comeinto the plant.44As to Florence Napier, whose signature is the second one among the 14 on theTemporary Bargaining Committee, it is evident from credited and uncontradictedtestimony of Mildred Southwell, an employee on the first shift, that on August 17Napier told her (Southwell) that the first time she (Napier) had heard of the JAMwas when she (Napier) had been called into the office the day before. In explana-tion of her testimony that on August 17, on their way to work, Napier had told herthat "we had a union in the shop," Southwell testified:I said, "Well, what union is that?" She said it was the International Associationof Machinists and I said, "I never heard of them before," and she told me thatshe had been called into the office the day before and it was ,the first time shehad heard of it.As to Laura Puckett, whose signature is the fifth of the committee on the wage sup-plement, the record merely shows that she subsequently was elected president at themass meeting of employees from both shifts held the latter part of August.Imojine Sperbeck, the 10th member of the committee to sign, testified that she waselected president of the Local Lodge "the first part of January, 1955." She was stillpresident of the Local Lodge at the time she was called as a witness by the GeneralCounsel under rule 43 (b).45 Sperbeck, a first-shift employee, was elected a com-mitteewoman from her shift at the meeting of first-shift employees held on the after-Adams had already signed, and which Schwartzmiller had already explained at the meet-ing :Well, I signed because I had no other choice.They said the agreement had beensigned on the tenth and as long as it was in and I intended to work there, I mightjust as well sign too."The above findings as to McFann's explanation are made upon essentially consistent,uncontradicted, and credited testimony of Long, from which the quoted material has beentaken.Long also testified convincingly that before she had been sent into the office, shehad seen McFann at the time clock "going up and down the time cards."43The extent to which Schwartzmiller may have participated with McFann in thisrandom selection is not revealed by the record and is less significant, in my; opinion, thansuch random selection of employees, who had not even evidenced any prior interest in theIAM, so far as the record shows.44Parker was later elected a committeeman from the first shift at the meeting of first-shift employees, which was held shortly after the wage supplement was signed, and hethereafter signed Exhibit B also.45 As to just when the Local Lodge itself was actually founded, the record is ambiguous,but it would appear that the Local Lodge had come into the picture at the Reading plantprior to Sperbeck's being elected president thereof in January 1955, even if Puckett hadbeen elected president of the members of the IAM at the Reading plant before the Local BRYAN MANUFACTURING COMPANY539noon of August 17, shortly after she and the other members of the committee hadsigned the wage supplement.According to Sperbeck's own testimony, she becamea member of the TAM "about the last part of August," and it was after "there was asigned contract in the plant" that Sperbeck "signed a membership application." Sper-beck also testified that she was one of a group called into the office on August 16;that she did not see anyone sign a membership card on that occasion; that if anyonehad signed, she "would have seen it"; and that so far as she knew "there were no mem-bership cards signed."In view of Sperbeck's testimony, the group with which Sperbeck went into theoffice on August 16 must have been a first-shift group which probably included some,if not all, of the members of the Temporary Bargaining Committee, other than thefive second-shift members.Hence it seems possible that the five second-shift womenwho were called into the office on August 16 may have been the first employees tosign TAM membership applications and may also have been the only members of thecommittee who had signed such applications at the time the Temporary BargainingCommittee signed the wage supplement on August 17. But be that as it may, theforegoing facts concerning the Temporary Bargaining Committee are significant indetermining whether the TAM was the duly designated bargaining agent.One could go into greater detail as to when and how various employees first learnedof the TAM, or first saw Schwartzmiller, or first signed TAM cards; as to what prob-ably did or did not take place at various meetings, particularly the second-shiftmeeting on the night of August 17; and as to various activities and conversationsof Schwartzmiller on August 16 and 17.46 But in my opinion, with certain excep-tions to which we next turn, most of such details, all of which have been dulyweighed, but which in my judgment fall short of establishing that the RespondentUnions were dominated or sponsored by the Respondent Company, would serve onlyto piece out various aspects of the general picture which have already been suffi-ciently indicated.Hence, we leave undiscussed numerous details, about the sig-nificance of which there can be honest differences of opinion.We come now to one remaining major type of evidence bearing upon lack ofmajority.This pertains to several occasions during which, as revealed by uncontra-dicted, reasonably consistent, and credited testimony of various witnesses namedsubsequently herein, Schwartzmiller was confronted with essentially the question ofhow the TAM had got into the Reading plant.The first of these occasions occurred in the plant on the evening of August 16when Schwartzmiller talked individually to one of the employees interested in theUAW, Ruth Moses. Schwartzmiller approached Moses at her machine and intro-duced himself as a representative of the TAM who was there to help set up a unionthat they could "work under." Schwartzmiller said that he understood that Moseswas not exactly pleased.Moses, who had just shortly before learned for the firsttime of the TAM after the five second-shift girls had returned from their meetingwith Schwartzmiller in Westbrook's office, said that "it was merely the way they hadcome in" which she questioned.During their conversation, Schwartzmiller toldMoses that the TAM "had a contract," and Moses asked Schwartzmiller "how theycould have a contract without the girls' permission."While Moses apparently feltthat she "never did get a straight answer" to her question, I have no doubt, from heressentially consistent and credibly given testimony on direct and cross-examination,that the substance of the explanation which Schwartzmiller made was that the TAMhad been organizing or had just finished organizing "another branch of the com-pany"; 47 that "the company had agreed to let" the TAM come into the Readingplant; and that the TAMLodge was actually installed there.In any event, despite the failure of the Local Lodge toappear assigning any of the parts of the 1954 agreement, there is no contention that theLocal Lodge was not in the picture within 6 months prior to the filing of the chargeagainst the Respondent Unions.49 For instance, first-shift employee Sarles, whose testimony has previously been cited,testified credibly that during the lunch break on the first shift at about 2 : 30 p. m. onAugust 17, Schwartzmiller came into "the lunch part of the factory" where the employeescustomarily assembled at that time, and started a conversation during which "some of theemployees asked questions."Among other things, Schwartzmiller, according to Sarles,told the employees they "had received a nickel increase" which would be retroactive toAugust 10and also said,"You girls now have a union and have had it as of August 10th."47While Moses evidently remembered Schwartzmiller as saying "another branch of thecompany," it seems possible, from testimony subsequently quoted herein, that Schwartz-miller,whether he made himself clear to Moses or not, may actually havebeen referringrather to another company which was closely interrelated in its economic activity withthe Respondent Company. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDcame immediately, rather than try to organize in the usual way, becausethey figured they would come while the company was in the mood.As to this occasion, as is true of each of the three other occasions involving Schwartz-millerwhich are substantially discussed herein, it is particularly significant thatthere is no indication that Schwartzmiller made any claim whatsoever as to havingsecured adherence to the IAM from the employees covered by its agreement.The second of these occasions took place outside the American Legion Hall inReading. It involved Schwartzmiller and three officers and a steward of Local 701,which has its office in Hillsdale.The three officers, Vice President Ray Zider, Re-cording SecretaryWilliam Nichols, and Financial Secretary William Burger, hadbeen sent from Hillsdale to Reading by President Salomon and Robert McClain,an international organizer for the UAW, to find out what was going on at theReading plant.The foregoing three officers and Schwartzmiller were joined duringthe latter part of their conversation by Steward Kenneth Carter, whose wife wasactive in the UAW organizing campaign, and at whose Reading home the above-mentioned UAW meetings were being held. I am satisfied, from my analysis ofthe testimony of the three witnesses who testified as to this incident, Nichols, Burger,and Carter, that this discussion followed substantially the lines set out below, lastedno more than half an hour, and took place the latter part of the afternoon of August17, 1954. 48The three officers of Local 701 introduced themselves to Schwartzmiller as hestood on the sidewalk, after coming out of the meeting hall.They asked Schwartz-miller what was going on and he told them that he had a contract with the BryanManufacturing Company and that they had just had a meeting. Schwartzmillerwas then asked if he did not know that there was a "non-raiding agreement" betweentheir organizations and Burger asked Schwartzmiller how he "got away with it." 49Schwartzmiller replied, in effect, that it depended on who you knew and that if youcan get away with it you just get away with it. Someone in the group accusedSchwartzmiller of coming in the back door, or of making a back-door deal, andSchwartzmiller did not deny or confirm it.During the discussion, which obviouslybecame heated, Schwartzmiller was asked if he knew that there was a correct wayand an incorrect way of organizing a plant.Eventually the argument "sort of cooleddown," and one of the group asked Schwartzmiller, who had an Ohio license onhis car, where he was from. Schwartzmiller said that he was from Ohio and hadjust negotiated a contract for what Nichols testified he understood was "anotherpart of this company" at Mansfield, Ohio.50 In any event, the incident terminatedwhen the three officers of Local 701 returned to Hillsdale, after saying, "The twoInternational unions will have to fight it out."The third occasion when Schwartzmiller was confronted with an inquiry as tohow the IAM had got into the Reading plant occurred not many hours after theabove discussion, during the meeting in the American Legion Hall of the second-shift employees on the night of August 17.During the course of that night meeting,second-shift employee Moses, whose discussion with Schwartzmiller the precedingevening at the plant has already been presented, queried Schwartzmiller publiclyas to how the JAM had got into the plant and secured its contract. Just howMoses' question was worded, and just how fully Schwartzmiller actually did replythereto, is left in doubt by the several varying versions of this incident given bya number of witnesses.51But in my opinion, the weight of the evidence leaves nodoubt that Schwartzmiller at least stated that he had been warned that an attemptwould be made to break up the meeting, and that whatever other explanation,' if43While there is no testimony as to the exact date, the brief of the Respondent Unionsplaces this incident on August 17, and I accept this as correct, in view of the generalsequence of events, the probabilities, and the convincingly given testimony of Burger thatthe discussion took place "in the middle of August," after a meeting of employees atthe American Legion Hall in Reading. It has been found above that such a meeting ofemployees did take place after the first shift on the afternoon of August 17.49 It was apparently at about this point that Carter joined the group.60 On cross-examination. Nichols testified that while he was not sure, he was "pretty nearpositive" that Schwartzmiller had said that he had been organizing another branch of thiscompany in Mansfield, Ohio.Carter testified that Schwartzmiller said that he "had beenorganizing some plant in Ohio" but was not able to recall what the plant was.Whatevermay have been the plant in Ohio to which Schwartzmiller made reference on at least threeof the occasions discussed herein, it is significant that his explanation pertained to havingbeen organizing some other plant, rather than to having organized the Reading plant.m Answers given during their direct examination by four of several witnesses for theGeneral Counsel, summarized largely in the words of the witnesses, themselves, will serve to BRYAN MANUFACTURING COMPANY541any, Schwartzmiller may have made,it did not include any claim that the employeeshad designated the IAM to bargain for them.52The last of the occasions involving Schwartzmiller and the question of how theIAM got into the plant occurred during the summer of 1955, almost a year afterthe foregoing incidents,and after a number of employees who were dissatisfied hadheld at least some of the meetings which are discussed in the subsequent section ofthis report which deals with the fronting issues.My subsequent findings as to this1955incident,which occurred about June or July during a meeting of the Executivecommittee of the Local Lodge, are based upon my careful appraisal of uncon-tradicted testimony of Everett Hubbell,who started working at the Reading planton November 1, 1954, joined the Local Lodge about December 15, and was electeda committeeman of the Local Lodge in February 1955. Following his election asa committeeman,Hubbell became a member of the executive committee of theLocal Lodge and attended its meetings,as well as the general membership meetings.Hubbell also was 1 of the 6 employees who signed the subsequently discussedagree-ment of August 30, 1955, for the Local Lodge.Hubbell admittedly also attendedsome of the meetings of dissatisfied employees which were conducted in the springand summer of 1955, and this fact has been duly considered in weighing his,testimony.On the whole,I am convinced that Hubbell was an essentially truthful witness,although admittedly uncertain as to dates and possibly confused as to whether ornot there had been more than one occasion upon which Schwartzmiller made re-marks similar to those which Hubbell attributed to him at a meeting of the executivecommittee,which is the only occasion upon which I am relying.Incidentally, fromHubbell's direct examination it would appear that Carl Cederquist, the represen-tative of the International who signed the agreement dated August 30, 1955, andwho had by that time also become active in the affairs of the IAM at the Readingplant,may have gone "through the same procedure"in trying to "get across" theidea that the IAM"came in legal."However, I am not satisfied,from Hubbell'stestimony as a whole, just what Cederquist may have said.In any event,whateverCederquist may have said in the summer of 1955, the record does not show anyparticipation on Cederquist's part on behalf of the IAM at the time it came into theplant in the summer of 1954.Hence, I am giving no weight to Hubbell's testimonyregarding remarks attributed to Cederquist.Similarly, I am giving no weight toHubbell's vague and general testimony that Schwartzmiller made similar remarks"several times,"one of which was at a "regular union meeting"in the AmericanLegion Hall in June or July 1955.53illustrate the divergence in the testimony on this point.For instance,Maryalice Meadtestified as follows :Mrs.Moses asked Mr. Schwartzmiller how he came about to be in there, and hesaid."Come in through the company,"and that everything was legal.We didn't havea thingtoworry about;and he ruled her out of order and said he had understoodthere would be some people in the crowd that were going to try to split up thismeeting, and he didn'twant to have any trouble.By contrast,Beverly Hadley testified that the conversation between Schwartzmiller andMoseswas "veryclear"in her mind and that all that Schwartzmiller had replied toMoses' question as to "who askedthe IAMto represent us" was,"Iwas told there weregoing tobe people herethatwould try to break up this meeting."On the other hand, EdithWolford testified that her best memory of what Schwartzmiller had said,in answer toMoses'question as to"how he was able to come and sign a contract without us knowingabout it," was, "You don'tpass up a good opportunity when you see one or when youhaveone."Margaret Hatfield testified that her best memory of what Schwartzmiller re-pliedto Moses'question as to"who askedhim torepresent us" was that Schwartzmiller had"heard someone was going to be sent there to interrupt the meeting."52 It is difficult,incidentally,to tell from Moses' testimony just how much of Schwartz-miller's explanation the evening before to her individually Moses believed Schwartzmillerreiterated publicly at the August 17 meeting.But the testimony of several other witnesses,some of which has been quoted in the immediately preceding footnote,some of Moses' owntestimony,and the inherent probabilities,leadme to believe that Schwartzmiller's ex-planation on August 17 was brief,and essentiallyavoidedMoses'question by referringto his having been warned about someone causing trouble or attempting to break up themeeting.In any event,all versions of this exchange between Moses and Schwartzmillerat the second-shiftmeeting are devoid of any indication that Schwartzmiller made anyclaim of majority.G3However,it should be noted that if Schwartzmiller did make some such explanationto a general membership meeting in the American Legion Hall in the summer of 1955, as I 542DECISIONSOF NATIONAL LABOR RELATIONS BOARDIt is evident from Hubbell's testimony,and the record as a whole, that there wasstilldiscussion among employees during the spring and summer of 1955 as towhether the TAM had come into the plant in the right way. Further, I haveno doubt, from credited testimony of Hubbell,that at one meeting, at least, of theexecutive board during this period Schwartzmiller devoted considerable time toexplaining to the members of the executive board 54 how the TAM had come intothe plant legally and in a "rightful way." Schwartzmiller's explanation to the execu-tive committee,about Juneor July1955, was essentially that the TAM had beenon a strike at Essex Wire, a company in Lancaster,Ohio;that they had had thatcompany, which was "connected"with the Respondent Company, "over a barrel";and that they had got the contract at the Reading plant because"they told themthat they would have to let them come in up here."While it is not clear fromHubbell's testimony whether Schwartzmiller explained just who had been told thatthe price of settling a "strike or something"at Essex Wire had been an LAM con-tract for the Respondent Company's Reading plant,I am satisfied from Hubbell'stestimony that such an explanation,involving Essex Wire having been "over a barrel,"was the core of what Schwartzmiller told the executive committee of the LocalLodge, on at least one occasion during June or July 1955,as to how the TAM hadgot its Reading plant contract 55Before turning to what in my opinion is a pivotal question in this case,namelywhether or not the General Counsel madea prima facieshowing that the Respond-ent Unions did not represent the employees covered therein when the 1954 agree-ment was entered into, consideration should be given to flatly contradictory testi-mony as to what was said during a conversation on the evening of August 17, 1954,between employee Ruth Moses and Eugene McFann,who was then the plant super-intendent.There is no doubt that before Moses, who was one of the 21 employeesinvolved in the August 17 layoff,left the plant that night to attend the late meetingof second-shift employees,she, like several other employees also being laid off onAugust 17,discussed her layoff with McFann.The flat conflict in the testimonyof Moses and McFann comes on the question of whether anything was said on thatoccasion pertaining to any union.Moses testified on direct examination that,in addition to discussing her layoffwith McFann,she had questioned McFann"in some way"which she could not re-member exactly "as to where the union came from or how,"and that McFann hadtold her that"the company had allowed them to come in,and what a benefit itwould be for the girls."The foregoing version of Moses on direct examinationwas not shaken on cross-examination by counsel for the RespondentCompany,and Moses insisted that it was"not a fact"that she had not"even mentioned theUnion to Mr.McFann that night."On the other hand,when called as a witnessby the Respondent Company,McFann testified that his conversation of August 17with Moses,like several similar conversations with other employees being laid offthat day, pertained to "how they would be called back,if they would be called backor rehired."Further,McFann denied unequivocally that"any part of that conver-sation"which he had had with Moses "pertained in any way to unions or unionactivities."The General Counsel did not cross-examine McFann on the foregoingtestimony.Neither McFann nor Moses,both of whom were quite obviously interested wit-nesses, impressed me as the type of individual who would deliberately fabricatetestimony.On the other hand,bothMcFann and Moses were, at times,duringtheir fairly extensive examinations which covered a number of different matters,confused,inconsistent,and on the defensive.But this is not too surprising,especial-ly in view of the tensions involved in this case,and the vigorous nature of some ofthe examination during this closely litigated hearing.find hereinbelow that he made to the executivecommittee,itmight explainsome of theconfusion of witnesses(indicated above)as to what Schwartzmiller said at the meetingin the samehall on thenight ofAugust 17, 1954.5'Hubbellnamed a substantialnumber of the members who were also present, amongthose namedbeing Napier and Sperbeck, who have alreadybeen identified herein.ecWhile therecord warrants no finding as to what actual relationship, if any, mayhave existedbetween Essex Wire and theRespondentCompany during July and August1954, it has been noted above that there were two layoffs during thatperiod at the Readingplant, one on August 11 and the other August 17.Furthermore,it seems reasonable thatSchwartzmiller would have given a moredetailed andforthrightexplanation to the execu-tive committee of the Local Lodge after the problemhad been complicating matters in themindsof at least some of the employeesfor almost a year, than he had given to RuthMoses orto the officersof Local 701 during August 1954. BRYAN MANUFACTURING COMPANY543On the whole, Moses' testimony about her conversation with McFann on August17 was less convincingly detailed than was some of her other testimony, such asthat pertaining to her conversation with Schwartzmiller the preceding evening,August 16, 1954.By contrast, McFann's denial that the conversation here underconsideration pertained in any way to unions was more convincing than certainparts of his testimony concerning the negotiation of the 1955 agreement.Further,even if McFann, who, as has been found above, had the day before at least assistedin picking a representative group of second-shift "girls" to meet with SchwartzmillerinWestbrook's office,56 actually did say something to Moses on August 17 to theeffect that "the company had allowed [the IAM] to come in," such a remark be-comes relatively less consequential, in view of Westbrook's above-related explana-tion of how the Respondent Company's attorney had convinced him that the JAM'sclaim of majority representation should not be challenged. In any event, weighingall credibility factors, the General Counsel has not carried his burden of establish-ing that this conversation between McFann and Moses included anything pertain-ing to unions 57D. Concluding findings as to lack of majority and assistance with respect to the1954agreementSo much of what has been said is pertinent to the concluding findings in this sec-tion of the report that no attempt will be made to summarize.We will turn ratherto our first major problem: whether or not the General Counsel's evidence, regard-less of other factors, establishesa prima faciecase as to the JAM's lack of majoritywith respect to the 1954 agreement.The briefs of the Respondent Unions and of the Respondent Company stronglycontend that the General Counsel failed to establisha prima faciecase as to lackof majority.Both briefs stress the failure of the General Counsel, having chosennot to enforce hissubpoenas duces tecumfor the records of the RespondentUnions,58 to call a majority of the employees in the unit as witnesses to show lackof adherence to the JAM. The position of the Respondent Companyin itsbrief isessentially that the testimony of "a negligible minority of employees out of a totalof approximately 156, is sufficient only to prove the desires of that negligible mi-nority," and that under all of the circumstances it was "absolutely incumbent uponthe General Counsel to prove that a majority of the employees favored some otherUnion, or no Union at all." The gist of the position taken in their brief by the Re-spondent Unions is that the General Counsel did not meet his burden of proving"the essential element" of the complaint-the "non-majority status" of the IAM-because the General Counsel "neglected and failed to produce the majority of theemployees employed" at the Reading plant in August 1954, and thatto meet thisburden, the General Counsel, who offeredno reasonfor his failure to do so, "wouldhave had to produce 79 of the available employees."It should be noted that the above similar positions of the Respondents arepremisedon the figure of 156 employees.However, the figure actually material tothe foregoing contentions is 148, the number of employees in the unit on August10, before the layoffs of August 11 and 17, respectively, had reduced it by some 20and 21 employees.Obviously it is the majority of the employees in theunitwhichis relevant,rather than the number of employees on the payroll as a whole. Butsincethe record shows no reason why, in considering majority questions at any timefrom August 10 to 17, laid-off employees otherwise in the unit should be excluded,the approximately 41 laid-off employees should be consideredin discussing ma-jority.59Finally,it ismy opinion that, in any event, the crucial date with respectto majority is August 10, 1954, because on that date the Respondent Company, hav-ing recognizedthe JAM and bargained with it, agreed to the provisions of the basiccontract which gave the JAM its union-security and checkoff benefits.Within afew days thereafter, probably on. August 12 or 13, the basic agreement was signedby Vice President Adams.Thereafter, during his organizational activities at theplant on August 16 and 17, and in the meetings conducted on August 17 in the6eThe Respondent Company did not question McFann as to that matter when it calledhim as a witness.61This is not to say, however, that I subscribe generally to the position taken in thebrief of the Respondent Company on the credibility of Moses as a witness.seThe position of the Respondent Company as to the failure of the General Counsel toenforce said subpenas has been noted in an earlier section of this report.69 The record indicates that at least some second-shift employeeslaid off onAugust 17attendedthe night meeting of August 17 and participated therein. 544DECISIONS.OF NATIONALLABOR RELATIONS BOARDAmerican Legion Hall, as more fully detailed in facts above found, Schwartzmillermade it known to the employees that the IAM had a signed agreement which in-cluded union-security and checkoff provisions.Certainly any majority adherencewhich the TAM might have secured after the Respondent Company had agreed tothe union-security and checkoff provisions in the basic contract cannot be consideredto be an unassisted majority.Furthermore,since the facts above found show thatthere was no ratification vote concerning the agreement taken at either of the meet-ings of the employees on their respective shifts on August 17, there is no factualbasis for implying acceptance of the TAM by a majority of the employees in theunit, by virtue of any ratification of the agreement by the employees, either beforeor after Schwartzmiller and the Temporary Bargaining Committee signed it.60We thus come more specifically to a modified form of our original questionabout the General Counsel'sprima faciecase as to lack of majority.Restated interms of the case at bar,this question becomes essentially whether or not the factsestablished by the credited evidence adduced by the General Counsel, as sum-marized in major part in the two preceding sections of this report,warrant the in-ference that less than a majority of the employees in the unit had indicated theiradherence to the TAM by August 10. In my judgment, when all of the factors inthe General Counsel's affirmative case are considered in the light of usual labor re-lations experience and procedures,the reasonable answer to the foregoing questionisan affirmative one. I realize that my answer,involving elements of judgmentupon a pattern of facts, is one with which others may not agree.However, myconclusion has been reached after more detailed and painstaking consideration thanwas possible prior to my denying, at the close of the General Counsel's case with-out prejudice to their renewal,the motions of the Respondents for dismissal of thecomplaints for lack ofa prima faciecase.It should be noted that the mere fact that some 26 employees,13 who testified and13whose testimony was stipulated,did not indicate any willingness to affiliate withthe TAM until on or after August 16, does not establish what the remainder ofthe 148 employees may have done about designating the TAM by or before August10.However, no such paucity of significance can be said to attach itself to thecomplete lack of knowledge of any kind of TAM organizational activities on thepart of these 26 employees who, while definitely a minority, constituted over one-sixth of the employees in the unit who shared the small community environmentwithin which the usual type of organizational campaign would have taken place.But while it seems unlikely that the IAM would have been able to obtain 75adherents among employees in the Reading plant unit without any of those 26.employees ever having so much as heard of any TAM activities, such a situationisnot inconceivable.61But in any event,this aspect of the case-lack of knowl-edge-to which considerable attention has been given in the briefs,isonly oneaspect of a pattern which I discern in the evidence as establishing theprima faciecase.More significant than the foregoing, in my opinion, is what the record showsabout the composition of the Temporary Bargaining Committee, whose memberssigned the wage supplement on August 17.Without recapitulating details alreadyfound above, let me say that it is very difficult to believe that if the TAM hadactually previously secured a majority following in the plant by August 10, itwould have included on a committee signing a contract on August 17, so manyindividualswho had not heard of the JAM until August 16. Further, it strainscredulity to believe that, if the TAM had had a majority on August 10, the 5 em-ployees from the second shift who signed the wage supplement would have beenselected, at random, from among nonmembers of the TAM on the afternoon ofAugust 16, to meet with Schwartzmiller in Westbrook's office, at which timethose 5 signed application cards.Also contributing significantly, in my considered judgment, to the General Coun-sel'sprima faciecase are the various above-discussed occasions upon whichSchwartzmiller, the agent of the Respondent Unions best in a position to know60 Compare Robbie ShoeCorp.,1.13NLRB 314, wherein the Board found it unnecessary topass upon the reasoning of the Trial Examiner that "oral designations . . . may in noevent support the execution of a union security"contract.a Tn making this observation, I am mindful of the fact that a number of the 26employees in question were shown to have been partisans of the UAW, from whom it isconceivable the IAM might have deliberately tried to withhold any knowledge of com-petitive activities.Further, it should be noted that inHibbard Dowel Co.,113 NLRB 28,cited by the General Counsel, the number of employees who gave this "never heard of"type of testimony was about half of the total number in the unit in that case. BRYAN MANUFACTURING COMPANY545the pertinent facts, failed to make any claim of having secured majority adher-ence in the unit, when confronted with the problem of how the IAM had been.able to secure its contractual status. In fact, these explanations of Schwartzmiller,taken as a whole, are tantamount to an admission by this central figure, in theIAM's dealings with the Respondent Company and its employees, that the IAM'scontractual position had been secured through means unrelated to any status asamajority representative.So much for my major reasons for holding that the evidence adduced by theGeneral Counsel during his case-in-chief, without regard to any inferences what-soever pertaining to any outstanding subpenas, establisheda prima faciecase.Weturn now to the problem of what conclusions as to majority and assistance arewarranted upon the weight of the evidence in the record as a whole and thereasonable inferences to be drawn therefrom.Upon my denial, at the .close oftheGeneral Counsel's case, of the motions by the Respondents for dismissal forlack ofa prima faciecase, the Respondents had the burden of proceeding withevidence under what the Board recently pointed to in itsCadillacMarinedeci-sion 62 as"the well settled principle that a party has the burden of going forwardwith the evidence, after aprima faciecase has been established against it."TheRespondent Company, upon the conclusion of the General Counsel's case, did callone witness,McFann, whose denial of testimony of Moses has been consideredabove; and also sought to secure the testimony of Schwartzmiller, but later aban-doned its unsuccessful attempts to serve him with a subpena.By contrast, theRespondent Unions did not go forward with evidence pertaining to theprima faciecase as to the alleged unfair labor practices, but rather stated on the record thatitwas not "necessary to attempt to refute any of the statements in the record bythewitnesses of the General Counsel."Thereafter the Respondent Unions ad-duced evidence pertaining only to the affirmative defense of fronting.It is to the significance of the clear failure of the Respondent Unions to meetin any way their burden of proceeding with evidence, pertaining to theprima faciecasewhich had been established against them, that we now turn.63Obviouslywhen and how the International had organized among the Reading plant em-ployees, and had included them in its Local Lodge No. 1424, were particularlywithin the knowledge of the Respondent Unions.Further, whatever the Respond-entUnions may have believed about the validity of their legal arguments forrefusing to comply, before the close of the General Counsel's case, with the respec-tivesubpoenas duces tecumissued to them, the substantially identical riders attachedthereto constituted, in any event, very suggestive guides as to the various kindsof evidence, at least some of which the Respondent Unions should have hadavailable to them, to meet the General Counsel'sprima faciecase, provided therehad actually been any organizational activities on the part of the JAM in the unitprior to August 16, 1954, or any authorization or application cards secured. fromemployees therein prior to that date.64 In addition, whatever difficulties, com-plications, or inadequaciesmay have pertained to efforts made by the GeneralCounsel or the Respondent Company, in attempting to serve Schwartzmiller withtheir respective subpenas, the Respondent Unions made no claim whatsoever thatthey could not produce Schwartzmiller, and counsel for them stated on the recordthat "as far as" he knew Schwartzmiller "is stillan employee of the IAM."After studiously reviewing applicable rules of evidence and procedure, it is myconsidered judgment that, under all the circumstances of this case, the total failure ofthe Respondent Unions to come forward with any evidence which might refute orexplain that adduced by the General Counsel, warrants inferring either that no evi-dence of IAM organizational activities or designations at the Reading plant prior toAugust 16, 1954, existed, or that such evidence as the Respondent Unions did have12 SeeCadillacMarine & Boat Company,115 NLRB 107, footnote 1, in which the Boardalso citedPacific d Tills,91 NLRB 60, 61.63Thisprima faciecase also included evidence as to the 1955 agreement which is con-sidered in the next section of this report. It may be helpful to note now that, in myopinion, the ultimate findings as to the 1955 agreement hinge upon findings as to majorityand assistancewith respect to the 1954 agreement.64Essentially, in addition to contract drafts, the riders attached to said subpenas soughtfrom the International and the Local Lodge, with respect to any organizational activitiesamong employees of the Reading plant, all authorization cards or other designations re-ceived ; all authorizations for dues checkoffs received ; minutes or records of all meetingsheld ; all expenseaccounts,memorandumof itineraries,or other records submitted by anyorganizers or representatives;and all handbills,posters, circulars,or other literatureused.476321-58-vol. 119-36 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas insufficient to detract materially from theprima faciecase against them, or wasunfavorable to the Respondent Unions in its tenor.65Surely, if the RespondentUnions had secured any significant number of membership applications or collective-bargaining designationsby anydate material to a defense,such designations wouldhave been produced by the Respondent Unions in their own defense at the hearing.Similarly, if there had been any significant amount of organizational activity amongthe employees in the Reading plant unit prior to August 16, that also could have beendemonstrated by the Respondent Unions.66 Further, if Schwartzmiller's role, or thatof the members of the Temporary Bargaining Committee, had been substantially dif-ferent from that indicated by witnesses called by the General Counsel, the RespondentUnions could have produced contrary evidence to refute, clarify, or explain aspects oftheprima faciecase.Everything considered, I am convinced, from the weight of the evidence as awhole and the reasonable inferences to be drawn therefrom, that the IAM had notbeen designated by a majority of the employees in the approximate unit at the Read-ing plant as their representative at any time prior to August 16, 1954. I am equallysatisfied that such adherence as the IAM secured, on and after that date, cannot con-tribute to establishing a valid and unassisted majority.This is true because by August16 and thereafter, the IAM was making known to employees in the unit the existenceof the basic agreement containing union-security and checkoff provisions, which hadbeen negotiated on August 10, signed by the Respondent Company about August 12or 13, and signed by Schwartzmiller for the International not later than August 17.It thus becomes essentially immaterial, under the pertinent proviso of Section 8 (a)(3) of the Act, whether the date when the basic agreement, containing the union-security provisions, was made be considered August 10, its effective date and the dateupon which it was negotiated, or August 17, the date by which it was certainly fullyexecuted.This is true because the IAM undoubtedly did not have a majority in theappropriate unit by the earlier date, while by the latter date, if perchance it had se-cured majority designation, said majority was not a valid one because it had been ob-tained by a labor organization which had by that time been assisted and supported byactions of the Respondent Company which, as of that date, and for reasons furtherexplained hereinafter in section III, G,were clearly embraced within"Section 8 (a)of this Act as an unfair labor practice," to quote from the proviso of Section 8 (a)(3) of the Act.E. The agreement dated August30, 1955,and conclusions pertaining theretoSome general observations concerningthis 1955agreement,which extended theunit coverage to a second plant in Hillsdale,have already been noted in the generalsurvey in section III, A,above.Itwill be recalled that the 1955 contract issueswere added by amendment at the hearing, at which time the Respondent Unionsmoved to dismiss,essentially on the ground that the 1955 agreement rendered thecontroversy moot.While there is much argument in the record as to the significanceof this second agreement,and a good deal of testimony as to the circumstances sur-rounding its execution,in my opinion,after sifting the contentions and the evidence,the problem resolves itself essentially into whether this 1955 agreement constitutes,as the General Counsel fundamentally contends,not a separate and distinct but rather"a continuing violation"on the part of the Respondents,or actually constitutes, asthe Respondent.Unions contend in their brief,a "new agreement" between differentparties which"isneither an extension,a renewal nor a modification of the originalcontract,"and further,as the Respondents all contend,a contract made at a timewhen there could be no doubt as to majority status.To cometo grips with the foregoing essential issues, it is not necessary,as I seeit, to discuss various problems and doubts raised by inconsistencies between the testi-mony of employee Margaret Hatfield concerning an IAM meeting on this contract, andthe extensive testimony as to its negotiation given by Plant Manager,McFann, whosigned the 1955 agreement for the Respondent Company. This is so because I amconvinced that the ultimate result would be the same, whether one eventually viewedthe reasonable inferences from the evidence as showing that the parties hastened toembrace an opportunity to expand and prolong their contractual relations, even be-fore the second plant had actually been purchased and in the face of pending chargesGsSee 2Wigmore on Evidence, Third Edition, section 285;Interstate Circuit, Inc. v.U. S.,306 U. S. 208, 226; andN. L. R. B. v. Wallick,198 F. 2d 477, 483 (C. A. 3).66For that matter, the Respondent Company, in preparation for trial, could surely havediscovered enough evidence of such activity to have materially detracted from the GeneralCounsel's case, if there had, in fact, been enough such activity to have resulted in any-thing approximating majority status for the IAM prior to August 16. BRYAN MANUFACTURING COMPANY547filed against them, or rather that the parties thereto arrived at the terms of the 1955agreement as the result of numerous bargaining conferences, eventually held onseveral different days during the latter part of August, after the Respondent Company,faced with repeated demands for negotiations,67 and finally with a threatened strike,was advised by counsel to go ahead with bargaining on a wage-reopening requestwhich it had earlier received.Itwill be recalled that the wage supplement of August 17, 1954, provided that"hourly wage rates only" could be reopened on 60 days' written notice given prior toAugust 10, 1955; that the basic agreement of August 10, 1954, between the Respond-ent Company and the International had an initial 2-year term which was to run untilAugust 10, 1956; and that article XXI of said basic agreement provided, in essence,that no alteration, variation, or modification of the 1954 agreement could be bindingon the parties unless such agreement was executed in writing between said parties.Thus accepting a request for a wage reopening as the initial step leading to the 1955agreement,68 it is obvious from the terms of the 1954 agreement that the LocalLodge, which entered into the 1955 agreement under the designation "Lodge #1424,International Association of Machinists, AFL," could not have entered into said 1955agreement without at least the acquiescence of the International.Further, the 1955agreement was signed not only by a committee of six, headed by Sperbeck, presidentof the Local Lodge, but also by Carl Cederquist, as Grand Lodge representative.Finally, whatever the details of the negotiations, it is clear from all of the evidencethat both Schwartzmiller and Cederquist, representatives of the International, initi-ated the negotiations, and participated throughout the actual negotiations for the 1955agreement.Schwartzmiller and Cederquist were also present at meetings of theLocal Lodge held during the period of said negotiations.Perhaps even more revealing on the issues now under consideration is a detailedcomparison of the 2-year 1954 agreement with the 3-year 1955 agreement, theinitial term of which runs from August 10, 1955, to August 10, 1958. In brief, the2 agreements follow the same major pattern, having the same 22 articles with ex-actly the same titles in precisely the same sequence. In many cases, the entire textsof the parallel articles are identical.This is so with respect to the articles entitled"Checkoff" and "Union Shop." In several other articles, the texts are modified onlyslightly, as for instance where the 1955 grievance procedure incorporates shopstewards in its initial stages. In some cases, such as the "Leave of Absence" article,there are substantial additions as to details.Under the article entitled "General,"the original 2 sections are repeated in the later agreement, and 2 new sections areadded. In fact, a detailed comparison of the two agreements shows the incorpora-tion of quite a number of changes of the type which a year's experience might wellhave indicated were desirable.But in my opinion the most significant changes,aside from adding a second plant and extending the term by 2 years, were made inthe wage provisions and in the seniority provisions. In contrast with the 7 classifica-tions set out in the 1954 wage supplement, the wage supplement of the 1955 agree-ment contains 11 classifications, each with 3 sets of wage rates to be effective onAugust 10 of 1955, 1956, and 1957, respectively.As to the article on "Seniority,"while almost half of its extensive provisions remain identical in wording, much ofthe rest of it is substantially or entirely new, particularly the part pertaining to theretention of seniority in both the Reading and the Hillsdale plants by all employeeson the payroll as of August 30, 1955.It is my considered judgement that the evidence as a whole, realistically viewed,establishes that the 1955 agreement is actually the 1954 agreement,extendedin itsscope to include a second plant and in time to provide an additional 2 years to itsinitial term, and alsomodifiedas to its provisions to grant higher wage ratesperiodically to expand classifications, to meet miscellaneous problems revealed by ayear's operating experience thereunder, and to provide for anticipated problemsrespecting seniority, with a second plant entering the picture.Itwill be recalled that the extension of the unit to include the Hillsdale plantisnot in issue, and I feel that the negotiation of clarifications as to seniority wasparticularly understandable, since regardless of the stage to which the actual planshad progressed, the Respondent Company was under the necessity of expanding itsfacilities to some nearby second-plant site.Thus the evidence shows, without dispute,that the Reading plant, which it had originally been planned would operate withabout 150 to 200 employees, had outgrown the available facilities. In fact, on°McFann testified that Schwartzmiller and Cederquist both sought such negotiations, aswell as the local committee.68 I credit McFann's testimony that he received a letter, dated June 6, 1955, making sucha request. 548DECISIONSOF NATIONALLABOR RELATIONS BOARDAugust 30, 1955, the date of the 1955 agreement and some 2 months before theHillsdale plant went into operation,there were approximately 350 employees in theunit at the Reading plant, of whom approximately 350 were then having their dueschecked off.69 Inasmuch as it was then the Respondent Company's plan, which ithas since followed in setting up the Hillsdale plant, to transfer employees, all ofwhom had to be members of the IAM after 45 days of employment,70gettingseniority problems with respect to the 2 plants definitely settled was obviously tothe advantage of all of the Respondents.But granting that everything which happened between the Respondents duringapproximately August 1955, and which resulted in the signing of the 1955 agree-ment, stemmed from unassailable factors and motives normally operating in labor-management relations, I find, under all of the circumstances prevailing herein, thatthe 1955 agreement is a modification and extension of the 1954 agreement; forwhich all of the Respondents are equally responsible. I further find that the 1955agreement is subject to the same taint and infirmity as the 1954 agreement, alreadydiscussed in the immediately preceding section of this report, and that it thereforeconstitutes a continuing violation.In any event, even if the 1955 agreement wereto be considered a new agreement between different parties, the fact remains thatany majority claimed by the Local Lodge at the time the 1955 agreement wasentered into, which rests on checkoff authorizations then in effect and securedpursuant to the 1954 agreement, clearly would have no validity in establishing anunassistedmajority, under the holding of the Boardin its decisioninOliverMachinery.71F.The affirmative defenses1.The Section 10 (b) defenseThe general nature of the Section 10 (b) defense advanced by the Respondents;to preclude the finding of any unfair labor practices in the instant matter, hasbeen indicated earlier in this report.The General Counsel concedes that the 6-monthlimitation embodied in Section 10 (b) "bars a finding of unfair labor practicesbased upon the signing" of the 1954 agreement.This is so because the executionof said agreement occurred several months earlier than the beginning of the re-spective 6-month periods preceding the service of the respective charges.72Hencethe allegations of the respective complaints should be and hereby are dismissed,to the extent that they allege "entering into" the 1954 agreement to be an unfairlabor practice.On the other hand, from all that has alreadybeensaid and from the recordas a whole,it isclear thatat all timesduring and after the aforesaid respective6-month periods, whichfor simplicitywill hereafter jointly be referred to merelyas the 6-month period,73 theRespondentshave maintainedin effect andhave en-forced their identicalunion-security and checkoff provisions, first embodiedin their1954 agreement and thereafter contained in their superseding 1955 agreement, duringwhich time, as figures above given show, the number of employees covered by theseagreements has increased very substantially.It is asto the continuing violation,within the 6-month period and thereafter, that the General Counsel contends thatSection 10 (b) constitutesno bar to findings of unfair labor practices "based upon09These figures are from testimony of McFann, who also testified that there "may havebeen a few new employees at that time." In any event, there is no question that the identi-cal union-shop provisions in the 1954 and the 1955 agreements have been enforced, andthat dues have been checked off under the respective checkoff provisions.Furthermore.McFann testified on November 21, 1955, that the total employment at both plants at thattime was about 480 ; that all but the "probationary" employees, whose number McFannestimated as possibly 30 to 40, but was uncertain of because they had "done a lot of hiringlately, in the last 2 months," had authorized the Respondent Company to check off theirIA\T dues ; and that no employee who had been with the Respondent Company 45 days ormore had ever refused to have his dues to the TAM checked off.40For instance, the approximately 25 or 26 employees in the unit who were workingat the Hillsdale plant on November 7, 1955, had all been transferred from the Readingplant.7'SeeOliver Machinery Corporation,102 NLRB 822, 842.,2While the term "filing" usually appears in the contentions of the parties, it is clearly-the respective dates of service of these respective charges which are controlling.See foot-note 2 for the dates of service of the charges.,°This 6-month period begins about 2 months earlierin Case No. 7-CA-130bthan it doesin Case No.7-CB-280. BRYAN MANUFACTURING COMPANY549the unlawful maintenance and enforcement" of the union-security provisions of thecontracts.In short, the General Counsel views the 1954 agreement as so taintedwith illegality, by virtue of conditions prevailingwhen made,thatmaintenanceand enforcement thereof, and of the 1955 agreement which superseded it, con-stitute unfair labor practices beginning 6 months prior to the charges.Becausethe circumstances of this case appear to pose an element of novelty withrespect to the legal problem here being considered, I have given the matter a gooddeal of careful attention.The cases involving Section 10 (b) which have beenpainstakingly consulted have been quite numerous, and have not all pointed in thesamedirection.Further, the decision which I have finally reached, one essentiallyin accord with the position of the General Counsel, is not entirely free from doubt.This is so partly because theunion-security provisions in issue admittedly and ob-viously are not illegalper se,if byper seone means on their face or in terms oftheir "verbiage," and also because "the continuing violation theory," to use lan-guage from a recent Board decision cited by the General Counsel, that inBowenProducts,74"has been limited largely to situations involving the applications ofunion-security agreements which are prospective in nature and unlawfulper se."As I understand the decisions, there would be no doubt as to the correctness ofthe continuing-violation theory with respect to Section 10 (b) if the 1954 agree-ment in this case had contained, let us say, a closed-shop provision, as did the agree-ment involved in theMcGrawdecision of the Sixth Circuit.75 In theMcGrawcase,the agreement which was entered into between the company and the unionon a , nationwide basis in July 1948 provided that the company, when the unioncould furnish them, would "employ only members of the union in good stand-ing."The Board found that the company conformed to the general pattern of the:agreement when it "began hiring early in 1951 at the Paducah project." It wasthe company's position before the court with respect to Section 10 (b) that theBoard's findings were invalid because the 1948 contract was executed more than sixmonths before the filing and serving of the charges."But the court said that theunfair labor practice alleged "was not the execution of this contract, but its en-forcement and implementation after June 1951, all of which took place within theperiod of limitations provided in the Act." In overruling the Section 10 (b) con-tention of the company in a situation where almost 3 years had intervened betweenthe execution of the contract and the beginning of the continuing violation, theSixth Circuit said:As long as the contract 'in violation of the Act continued in force, a continuingoffense was being committed; and since the contract was in force at the timeof filing, the six-month period of limitations had not begun to operate; andthe complaint was, in all respects, valid 76While it is generally true that the "cases in which the Board and the Courts havefound a continuing violation are cases in which the verbiage of the union securityclause is illegal," as the brief of the Respondent Unions phrases it, there is oneBoard decision,Federal Stores,77cited by the General Counsel, in which a holdingof violation, by virtue ofcontinued enforcementof an agreementexecutedprior tothe 6-month period, was bottomed squarely on failureat the time of executiontosatisfy a stipulated condition.Said condition, since removed by amendment fromthe proviso to Section 8 (a) (3) of the Act, which was then required but had not beensatisfied in theFederal Storescase,was that the union-security agreement beauthorized pursuant to an election conducted by the Board.Thus in theFederalStorescase,wherea prerequisite conditionwas lacking with respect to the agree-ment.when made,Section 10 (b) served only to protect the execution of the agree-ment from being found to constitute an unfair labor practice, but it did not protectthe continued enforcement of said agreement from unfair labor practice findingsbeginning with the six-month period prior to the service of the charge.Bowen Products Corporation,113 NLRB 731.SeeN. L. R. B. V. F. H. McGraw and Company,206 F. 2d 635, 637-639.This is oneof the decisions cited by the Board in footnote 3 of its above-mentionedBowen Productsdecision.78 For a similar result in a Board decision, seePaul W. Speer, Inc.,98 NLRB 212, inwhich the Board found that the continued effectiveness, within the 6-month period pre-ceding the service of charges, of a contract containing an illegal union-security provisionwas violative of the Act by both the company and the union involved, although Section 10(b) precluded a finding that the execution of the contract was unlawful.11 SeeFederal Stores Division of Speigel, Inc., 91NLRB 647, 655-657, and 661. 550DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn my opinion, the above general result reached by the Board in itsFederal Storesdecision, and its reasons therefor,78 are applicable to the case at bar, even thoughtheunmet prerequisite conditionsherein are different. In short, it is my consideredjudgment that since, for reasons discussed elsewhere in this report, the 1954 agree-mentwhen madefailed to meetprerequisite conditionsthen and presently specifiedin the proviso to Section 8 (a) (3) of the Act, said 1954 agreement wasab initiojust as illegal, null, and void as it would have been if its terms on their face hadfailed to meet requirements specified in said proviso.Accordingly, I find that theSection 10 (b) defense advanced by the Respondents must fail.02. The defense based on alleged frontingItwill be remembered that the chronological setting of major factors about front-ing, with respect to other factors in the instant matter, has been presented in sectionIII,A.To present fully now all of the facets of the evidence and the contentionsconcerning fronting, to all of which I have given very careful consideration, wouldgreatly protract this report. In my judgment, such a detailed approach is notnecessary because, despite the novelty of some of the contentions and certain un-resolved doubts, I have become convinced that, in any event, the defense of front-ing must fail because it appears from the weight of the credible evidence as a wholethat, in giving advice and assistance which was sought by Mead and other employees,President Salomon was actually functioning as an individual, rather than on behalf ofLocal 701.Let us first consider briefly certain relevant facts concerning the compliancestatus of Local 701.Admittedly Local 701 was not in compliance on August 5,1955, at the time Mead filed her original charge in Case No. 7-CB-280 and hersupplemental charge in Case No. 7-CA-1303, or at the time the complaints in the in-stantmatter were issued on October 5, 1955. But Local 701 had been in com-pliance during the spring of 1955 when Salomon, as is more fully indicated here-after,was advising Mead and other employees,79 and it was also in compliance atthe time Mead filed the first of the charges, the original charge in Case No. 7-CA-1303, on June 9, 1955.However, Local 701 has evidently not again perfected itscompliance since a slate of officers, elected shortly before, took office on June 13,1955.80On that date, Salomon, who had not been a candidate for reelection, ceasedto be president of Local 701.He was succeeded on June 13 by Roland Playford,who testified credibly and convincingly on November 23, 1955, that Local 701had engaged in no organizational activities since he had become its president; thathe did not know Mead; and that he had not heard of Mead until about 6 weeks be-fore his testimony.It should also be noted that William Nichols, the recordingsecretary of Local 701 since June 1954, testified forthrightly and convincingly onNovember 23, 1955, that his duties included seeing "that the affidavits are filled outand notarized and sent in"; that he had come the preceding day to see the GeneralCounsel because he had "heard by the grape vine" that Local 701 was not in com-pliance; and that he had told the General Counsel that they were in compliancebecause he had mailed the affidavits himself and "knew they were in there, and thatthey were sent in the same this year as we sent in previous years." 8178 Compare also the above-citedOliver Machinerydecision.79 The record is consistent in showing that Local 701's last term of full compliance be-came effective on March 30, 1955.80 Assuming, as the General Counsel essentially contends, that this failure of Local 701to again perfect compliance under its new slate of officers consists merely of a technicaldefect, arising because one of the officers "submitted one instead of two affidavits," andassuming further that said defect has not been corrected "due to a ministerial error on thepart of the Regional office" in sending notices of lack of compliance to a former officer,rather than to an individual currently holding office, I find no precedent for a TrialExaminer disposing of a fronting issue on any such grounds as that the admitted failurefully to achieve compliance was merely a technical one, or was due merely to a ministerialerror.A two-page letter dated December 2, 1955, from the General Counsel concerningcompliance matters, which was addressed jointly to me and to Attorneys Gallucci andPoulton, is hereby made a part of the formal file in the instant matter.81The record shows that two letters notifying Local 701 of "deficiencies in 9 (h) com-pliance," dated June 22, 1955, and November 1.8, 1955, were mailed to William H. Burger,the financial secretary of Local 701 before some of the officers weie changed on June 13,1955.Prior thereto, beginning during the latter part of 1954, a number of earlier lettersconcerning compliance had been addressed to Burger during his term of office.There isnothing in the record to suggest what may have happened to the compliance letterserroneously sent to Burger after he had ceased to be an officer of Local 701. BRYAN MANUFACTURING COMPANY551The overall position of the Respondents 82 is essentially that Mead was frontingfor Local 701 when she filed the first of her charges on June 9, 1955, and that shethereafter "continued to front for Local 701" in her filing of the two subsequentcharges on August 5 "concerning the same or similar allegations contained in theoriginal charge."The primary position of the Respondents thus rests upon acontinued frontingtheory, it being their contention that the charges of August 5are "all directly connected with the allegations in the original charge." In fact, theRespondents did not seek to offer any evidence as to events after June 9, relyingrather on evidence as to developments up through that date to establish, as it were,a momentum of fronting which under their theory would continue through to the sub-sequent charges which were filed almost 2 months later.83Certain unusual circumstances in this case lead the Respondents to take anadditional position with respect to the fronting issues.This position is expressedin the following paragraph which is quoted in full from the brief of the RespondentUnions :There is an additional reason for the Charging Party fronting for this Local,which the evidence will bear out, and that is, the International of the UAW-CIO,had notified this Local to cease organizing at Bryan Mfg. Co. because of theIAM-UAW No Raid Agreement, and in disregard of this order, the Local'sPresident continued his organizing activities.If the Local had filed charges,on behalf of the employees at Bryan Mfg. or on its own behalf, it would havebeen in disregard of the order of the International.Therefore, to obtain thesame result, the Local's President had the Charging Party sign the charges.The Charging Party was fronting for the Local to secure benefits which wouldinure to the Local and not to herself because of the IAM-UAW No RaidAgreement.As Local 701, UAW-CIO, wasnot in compliance at the time theComplaint issued then the defect of lack of compliance was fatal to the issuanceof any Complaint.There is no doubt that the crucial date is the date onwhich the Complaint issued. [Footnote reading "SeeNLRBvs.Dant,344US 375, 73 S Ct. 375."]In my opinion, the fronting issues should be approached through an appraisal ofthe relationship of the roles of Salomon and Mead to Local 701, viewed in the lightof all the circumstances.If these roles added up to fronting, in the sense that Meadwas acting for Salomon who was acting for Local 701, a number of other interestingquestions, some of them apparently novel, would present themselves for con-sideration.But as I view the total picture after careful consideration, we do notreach. certain other problems because I am satisfied that Salomon was acting onhis own in advising a group of employees who had come to him with what theyfeltwere problems. In turning now to some of my reasons for reaching the fore-going conclusion, let me point out that, as the Board said in itsWood Partsdecision,84whether an individual who filed a chargewas acting as an individual seeking redress for violations of the Act . . . orwas acting as a representative of the non-complying union so that his chargeswere merely a device whereby the union could avoid complying and yet seekby subterfuge to reap the benefits of the Act.presents a question of factwhich must be determined by an appraisal of all the evidence in light of thecircumstances then existing.ea This summary of position is from the brief of the Respondent Unions which the Re-spondent Company's brief "incorporates by reference . . . as though it were fully con-tained" therein.sa The General Counsel offered to prove, in essence, through details as to events occurringafter June 9, that even if Mead had originally been fronting for Local 701 when she filedthe first of her charges, various altercations and pressures during the ensuing 2 months hadso personally incensed her as to reorient Mead's motivation and thus wash out any allegedoriginal fronting, thereby making her charges of August 5 her own acts, in any event.Since.I am now convinced that fronting. did not exist in the first place, any such showingas to subsequent events by the General Counsel would have no bearing upon a theory ofcontinued fronting, where the original fronting has not been established by the evidence.It is for this reason that I have decided, as earlier indicated, not to reopen the hearingto receive such evidence.It is also noted that during their cases, the Respondents gavenotice of intention to amend their respective answers to include certain allegations as toconduct of Regional Office personnel, but that later, as appears in the record, such in-tentions to amend were withdrawn.84 WVood Parts, Inc.,101 NLRB 445, 446. .552DECISIONSOF NATIONALLABOR RELATIONS BOARDItwill be recalled that during July 1954 the UAW, about whose compliancestatus no question is raised, began securing authorization cards from employees ofthe Reading plant, and that some meetings where held, principally at the home ofMary Carter.Mead's role in this 1954 activity, which was initiated and directedby an international representative of the UAW, with assistance from members ofLocal 701, appears to have been confined to attending at least one meeting.Meaddid not sign a UAW authorization card, although she knew others were doing so.It should be noted that had the UAW's organizational activities succeeded, Local701 might ultimately have included the employees of the Reading plant within itsamalgamated coverage.However, the question of any such inclusion, which wouldhave required the approval both of Local 701 and of the Reading employees, wasnever reached.Further, it was also possible under UAW procedure for the Readingplant employees to have constituted a local of their own.But whatever the.relationship between the Reading plant employees and Local 701 might ultimatelyhave been, it is clear that the UAW, apparently about the last of August or thefirst of September 1954, decided to drop its organizational activities at the plantand that, through two of its international representatives, it also instructed Local701 to drop the matter. Save for Salomon's admitted dislike of those instructionsand his subsequent activity in the spring of 1955, beginning some 8 months later,there is nothing in the record to show any disagreement with those instructions onthe part of any other officers of Local 701, or any activity thereafter on the partof any officer of Local 701 other than Salomon.In connection with the above broad finding, three matters referred to in thebrief of the Respondent Unions should be noted.Florence Napier, when calledas a witness by the Respondent Unions, testified that on August 23, 1954, fiveindividuals, who apparently were members of Local 701, passed out circulars aboutwhich Napier knew nothing except that they contained at the bottom the legend"UAW-CIO." According to Napier, those circulars were distributed 2 days beforean IAM mass meeting of employees, which I am satisfied was the meeting at whichthe IAM's organization was carried forward by an election of officers, among otherthings.In any event, whatever those UAW circulars, distributed outside the plantby five members of Local 701 on August 23, may have contained, I am satisfiedthat this incident took place before the UAW abandoned its organizational activitiesand instructed Local 701 to do likewise.We come now to a second matter raised by Respondent Unions, the fact thatFinancial Secretary Burger drove Salomon's car to Detroit on June 9, 1955, theday that Mead, in company with Salomon and Buelah Layman, at whose home twomeetings had recently been held, went to the Regional Office to file the originalcharge.I am convinced from the testimony of Salomon and Mead that: Burgerhad nothing whatsoever to do with the filing of said charge; said charge was actuallydrawn up in the Regional Office by a staff member, after Mead had explained herversion of the situation in an interview lasting approximately half an hour, duringabout half of which Salomon was present; Burger did not accompany Mead whenshewent with Salomon and Layman to the Regional Office; and Burger andSalomon made their trip that day to Detroit to transact union business which, asSalomon credibly and in detail explained it, obviously had nothing to do withReading plant employees or Mead's charge, said business being transacted bySalomon and Burger at the UAW's headquarters before the charge was filed, andwhileMead and Layman waited in Salomon's car in a parking lot.As to the third point, the August 17, 1954, conversation' between Schwartzmillerand several officials of Local 701, other than Salomon, clearly occurred prior tothe UAW's decision to abandon its organizational activities. It will also be remem-bered that said conversation ended with the officers of Local 701 saying that the"two international unions will have to fight it out."Not only is there no evidence establishing that any officer of Local 701, otherthan Salomon, had anything to do with aiding or advising the group for whichMead eventually acted in filing their original charge,85 but there is credible testimonyindicating that Salomon was not acting for Local 701 in advising said employees.For instance, Burger testified convincingly that when the executive board of Local"701 learned that the UAW's International organizer had requested them to droporganizing at the Reading plant, they voted unanimously to do so.Also RecordingSecretaryNichols, referring to Local 701's official minutes which were producedat the hearing, testified convincingly that at "a local meeting" on September 23,sKTheir original letter of inquiry to the Regional Office in May had been written "as agroup," but the reply received thereto had stated that only one individual needed to signa charge. BRYAN MANUFACTURING COMPANY5531954, a motion was passed that "the president shall not do any organizing on Localmoney"; that there had been no further "official motion since that date" concerningthematter; and that there had not subsequently been any assistance to the UAWin organizing Bryan employees. In addition, Salomon testified credibly that Local701 had not had any knowledge of his accompanying Mead on her visit withLayman to the Board office on June 9. In short, however much Salomon's activitiesin the spring of 1955 may appear to have contravened the instructions given byinternational representatives of the UAW, the weight of the credible evidence doesnot warrant ascribing those activities to Local 701.On the contrary, I am con-vincd that in rendering advice and assistance, which will now be briefly summarized,Salomon was acting as an individual in responding to requests made of him.There can be no doubt from all of the evidence that beginning about April 1955,.and continuing until a meeting at Buelah Layman's home on the evening of June 8,a number of meetings were held by Reading plant employees who were concernedabout how the IAM was representing them and about employment matters, includingthe discharge of several employees.While the exact number and dates of thesemeetings cannot be established, there apparently were several such meetings. Italso appears, from my analysis of all of the testimony, that Salomon attended atleast 1 of several meetings held during this period at the home of Mary Carter; 86that Salomon attended, upon invitation, an open meeting of the IAM, which washeld in a hall after the members of the Local Lodge had voted to have such anopen meeting; and that Salomon also attended 2 meetings at Layman's home,87 thelast being a meeting on June 8, at which it was definitely decided to file charges.The evidence is essentially consistent that Salomon attended the above meetings.because he was invited to do so, and that he repeatedly told those present that hewas there only in his capacityas anindividual.To illustrate, Joseph Smith testified,when called as a witness by the Respondent Unions, that Salomon was at 2 meetingswhich he had attended, 1 at Carter's and 1 at Layman's, and that Salomon had toldthem "quite often" that he was not there "representing anybody, but just as anindividual trying to give Maryalice some help." Smith also testified that Salomonsaid, among other things, that "Maryalice had come to him for help"; 88 that he"would like as much information as they could give him, as to other people thathad been fired"; that there was "a possibility the IAM could be removed. from theshop, and we could vote for a union of our choice"; 89 and that he was not tryingto compare the IAM to the CIO but that no union "he knew of would have ano-strike clause such as we had in our contract."Assuming Smith's version, whichI feel was somewhat overstated, represents approximately the general role whichSalomon played in the meetings he attended, I see nothing in such participation toestablish that Salomon was acting in any role other than that of an individual.Moreover, my study of the testimony of Mead and Salomon as to the variousother occasions upon which they met individually during the spring of 1955 convincesme that: It was always Mead who went to Salomon; there were several occasionsupon which Mead sought Salomon's advice, both at another plant where Salomonworked and at the office of Local 701, about matters of concern to employees ofthe Reading plant; their conversations on such matters sometimes overlapped theirnegotiations about the purchase of a saddle horse; 90 and while Mead was un-doubtedly influenced by Salomon's advice and suggestions, including informationas to the filing of a charge, it was Mead, and the dissatisfied employees among whomshe assumed leadership, who sought out Salomon, rather than the other way around.And it should be remembered that Mead's action in filing the original charge did nottake place until many months after the UAW's organizational campaign had beenabandoned in the face of the 1954 contract which the IAM had signed underillegalconditions described earlier in this report.To sum up, in my opinion an appraisal of all of the evidence, in the light ofthe circumstances then existing, reveals essentially this picture.Discontent at88Mrs. Carter. whose husband was a steward in Local 701, testified that she had knownSalomonsinceshe was "about 6 years old."87 It is not clear how many employees attended these various meetings, but as manyas 50 may have attended 1 of the meetings in Layman's house.88During his testimony, Salomon named several others who also had come to him.89According to Salomon, what he stated was that "there was a possibility the Boardwould order an election, and they would have the right to join the union of their ownchoosing."80 During June 1955, Mead, a young woman approximately 21 years of age, finally boughta horse fromSalomon, asubstantially older man.Mead thereafter paid for thehorse in aseries of installments. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Reading plant developed among employees who resented the way in which theirright to self-determination had been thwarted when the IAM's contract had literallybeen thrust upon them in August 1954.This discontent, compounded with sus-picions and uncertainties as to why some employees had been discharged,91 resultedinmeetingsamong employees during the spring of 1955.Despite the abandon-ment of its organizational campaign by the UAW, leaders among those who werediscontented, some of whom were personally acquainted with Salomon, turned toSalomon for advice at a time when he was president of Local 701, and Local 701itself was actually in full compliance.Salomon, because of his sympathy with whathe believed to be problems of those employees, gave advice and assistance sought,repeatedly explaining that he was acting as an individual in doing so.The originalcharge in Case No. 7-CA-1303 included not only allegations as to discharges ofseven employees other than Mead, but it also included allegations as to the Re-spondent Company's having thwarted efforts toward self-organization by havingrecognized and contracted with the IAM.Mead thus was presenting grievancesnot only for those employees, but also her own grievance about the IAM, underwhose contract she was being required to pay dues to a labor organization in thechoice of which she, as well as other employees, had had no opportunity to par-ticipate, thereby being deprived of fundamental rights guaranteed by the Act.A careful reading of the 2 court decisions from which the Respondent; Unionsquote in their brief-the Sixth' Circuit's decision inAlside92 and the Fifth Circuit'sdecision inHapp Brothers,93-willreveal how clearly distinguishable the facts inthose 2 cases are when compared with the facts in the case at bar. It will also leadto the conclusion that what the Ninth Circuit Court saidin itsRonney decision,94in distinguishing theHapp BrothersandAlsidedecisions, is equally applicable here,namely that in "each of those cases the court held that where the president andchief protagonist of the interested but disqualified union" had filed the charges onbehalf of himself and a great number of otherunionemployees "he was acting asa representative of the union and not as an individual," but that those cases werenot applicable to the case at bar. It should also be noted that in itsRonneyde-cision the Ninth Circuit quoted with approval the following language from thedecision of the Fifth Circuit inAugusta Chemical:95Granting that the disqualified union was active inassisting, indeed in directing,the employees in preparing their charges, it does not at all follow that theemployees, by accepting that assistance, qualified themselves.Similarly, theBoard's decision inPublishers Printing,96which the Respondent Unionscite, is clearly distinguishable.In that case the individual who was held to havebeen fronting was a member of the union actively-soliciting for it; he filed the charge-)when organizational activities were "in full swing"; and the union manifested aninterest in processingsaidcharges.In view of all the foregoing and the record as a whole, I find that Meadwas not fronting for Local 701 when she filed theoriginalcharge in Case No.7-CA-1303, or the two subsequent charges on August 5,1955,but that Mead wasrather acting within the limits accorded by applicable decisions to an individualseeking redress under the Act.G. Conclusions as to the unfair labor practicesAs to Case No. 7-CB-280, on the basis of the findings and conclusions set outhereinabove, and the decisional precedent cited in the margin,97 I conclude andfind that the Respondent Unions, by continuing in effect, during and after the6-month period preceding the service of the charge in Case No. 7-CB-280, theirillegal union-security agreement dated August 10, 1954, and their superseding illegalagreement dated August 30, 1955, have violated Section 8 ('b) (2) of the Act, andhave restrained and coerced employees within the meaning of Section 8 (b) (1)(A) of the Act.eiWhetheror not there was any basis for such feeling concerning discharges is not inissue in the instant case.92N. L.R. B. v.Alside,Inc.,192 F. 2d 678.98N.L.R. B. v. Happ Brothers Company, Inc.,196 F. 2d 195.94N.L. R. B. V.L. Bonney &SonsFurniture ManufacturingCo., 206 F.2d 730, 732.95N.L.R. B. v. Augusta ChemicalCo., 187 F. 2d 63, 64.96PublishersPrinting Company,Incorporated,110 NLRB 55.97 SeeHarold Hibbard and Ben R.Stein,d/b/a Hibbard Dowel Co.,113 NLRB 28, andRobbie ShoeCorp.,113 NLRB 314. BRYAN MANUFACTURING COMPANY555With respect to Case No. 7-CA-1303, one further position taken in the Respond-ent Company's brief should be considered. It is therein contended that with thebackground of this case "it is both reasonable and fitting that the Company wouldalmost unquestionably follow the legal advice of a trusted counsellor."Let usassume that the Respondent Company did not know of the organizational activityof the UAW prior to its decision to recognize the IAM. Let us also assume thatthe Respondent Company had no reason to doubt the IAM's claim of majorityrepresentation when it negotiated and signed the basic 1954 agreement.Let usfurther assume that at no time during its deciding to recognize, to bargain with,and to enter into the contract with the IAM, was the Respondent Company moti-vated by economic pressures, direct or indirect.Nevertheless, in view of theunmistakable requirements of the proviso of Section 8 (a) (3) of the Act, neitherthe good faith of its attorney in giving advice, nor the good-faith reliance of hisclient in accepting advice, can serve as a defense, since the Respondent Company,in recognizing the IAM and in entering into a union-security contract with it,without requiring the IAM to establish the majority which is a legal prerequisitefor such a contract, obviously acted at its peril.And since the IAM was not themajority representative, the Respondent Company, regardless of its motives, illegallyassisted and supported the IAM when it granted recognition to and contractedwith the IAM.98Accordingly, on the basis of the findings and conclusions set outbereinabove, including the decisional precedent cited in the two immediately pre-ceding footnotes, I conclude and find that the Respondent *Company, ' by continuingin effect, during and after the 6-month period preceding the service of the chargein Case No. 7-CA-1303, its illegal union-security agreement dated August 10, 1954,and its superseding illegal union-security agreement dated August 30, 1955, hasviolated Section 8 (a) (2) and (3) of the Act, and has interfered with, restrained,and coerced its employees in the exercise of their rights to self-organization, inviolation of Section 8 (a) (1) of the Act.On the other hand, making all due allowances for various details in the GeneralCounsel's evidence which have not been set out herein, but which have all beenfully considered, I am not satisfied that the entire pattern of events pertainingto the 1954 agreement and the 1955 agreement, as revealed by the weight of thecredible evidence, establishes that the Respondent Company has sponsored and'dominated the Respondent Unions.99Accordingly, such allegations of the complaintin Case No. 7-CA-1303 should be, and hereby are, dismissed..IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents, set forth in section III, above, occurring in,connection with the operations of the Respondent Company; set forth in section I,above, have a close, intimate, and substantial relation to trade, traffic, and com-merce among the several States, and tend to lead to labor disputes burdening and,obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that the Respondents have engaged in certain unfair labor prac-tices, itwill be recommended that they cease and desist therefrom and that theytake certain affirmative action designed to effectuate the policies of the Act.Ithas been found that the Respondents have engaged in unfair labor practicesby continuing in effect and enforcing their illegal union-security agreements.Amongother things, said agreements require all employees, in the units therein specified,to join and to pay dues and initiation fees to the Respondent Unions.However,18 SeeAdam D. Goettl and Gust Goettl d/b/a International Metal Prodvcts Company,104 NLRB 1076, 1.077, wherein the Board found violations of Section 8 (a) (1) and (2)of the Act in a situation where the contract does not appear to have included a union-security provision.The holding of the Board is based squarely on the fact that the con-tracting union "was not the majority representative of the employees involved when recog-nization was granted and the contract executed."An examination of footnote 1, which fol-lows the foregoing quotation, makes it plain that the Board, in reaching the foregoingholding, did not rely upon, or even pass upon, any knowledge which the company in thatcase may have had as to any interest on the part of another union, or any such desire asthe company may have had "to avoid costly conflicts" with the union with which it didcontract.The fourdecisionscited in footnote 17 of the brief of the Respondent Unions havebeenduly considered in reaching the above and other determinations. 556DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Respondent Unions have not been legally designated as exclusive bargainingrepresentatives by an unassisted majority of such employees. It will accordinglybe recommended that the Respondent Company cease giving effect to such agree-ments, or to any extensions, renewals, modifications, or supplements thereto or toany superseding agreements with the Respondent Unions, unless and until saidRespondent Unions, or either of them, shall have been duly certified by the Boardas the representative of the Respondent Company's employees in an appropriate unit.It should be noted, however, that nothing herein shall be construed as requiringthe Respondent Company to vary any wages, hours of employment, rates of pay,seniority, or other substantive provisions in its relations with the employees them-selves,which the Respondent Company had established in the performance of saidagreements.Furthermore, to the extent that the Respondent Company has deductedperiodic dues and initiation fees from wages of employees and former employeesfor remittance to the Respondent Unions, under signed authorizing procedures, itwill be recommended that the Respondent Company and the Respondent Unions,jointly and severally, be ordered to make whole each of said employees for theamount of dues and initiation fees deducted from his wages beginning with therespective applicable 6-month periods.With respect to the Respondent Company, the usual procedures and type ofnoticewill be recommended.As to the posting of notices by the RespondentUnions, since only employees of the Reading and Hillsdale plants of the RespondentCompany and only members of Local Lodge No. 1424 appear to be involved in theinstantmatter, I deem it sufficient for the remedial purposes of the Act for theRespondent Unions to sign the joint notice, to supply such signed notices for post-ing by the Respondent Company, and to post such signed notices in all appropriateplaces.Upon the basis of the foregoing findings of fact and the legal conclusions alreadystated, and upon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Bryan Manufacturing Company is engaged in commerce within the meaningof Section 2 (6) and (7) of the Act.2. InternationalAssociation of Machinists, AFL-CIO; Local Lodge No. 1424,InternationalAssociation ofMachinists,AFL-CIO; International Union, UnitedAutomobile, Aircraft & Agricultural Implement Workers of America, AFL-CIO;and Local 701, International Union, United Automobile, Aircraft & AgriculturalImplement Workers of America, AFL-CIO; are all labor organizations, within themeaning of Section2 (5) of the Act.3.By discriminating in regard to the hire and tenure of employment of its em-ployees, thereby encouraging membership in International Association of Machinists,AFL-CIO, and Local Lodge No. 1424, International Association of Machinists,AFL-CIO, Bryan Manufacturing Company has engaged in and is engaging in un-fair labor practices, within the. meaning of Section 8 (a) (3) of the Act.4.By assisting and contributing support to International Association of Machinists,AFL-CIO, and Local Lodge No. 1424, International Association of Machinists,AFL-CIO, Bryan Manufacturing Company has engaged in and is engaging in un-fair labor practices, within the meaning of Section 8 (a) (2) of the Act.5.By its discrimination in favor of, and by its assistance to and support of, In-ternationalAssociation of Machinists, AFL-CIO, and Local Lodge No. 1424, In-ternationalAssociation of Machinists, AFL-CIO, Bryan Manufacturing Companyhas interfered with, restrained, and coerced its employees in the exercise of rightsguaranteed in Section 7 of the Act, thereby violating Section 8 (a) (1) of the Act.6.By causing Bryan Manufacturing Company to discriminate in regard to hireand tenure of employment in violation of Section 8 (a) (3) of the Act, Interna-tionalAssociation of Machinists, AFL-CIO, and Local Lodge No. 1424, Interna-tionalAssociation of Machinists, AFL-CIO, have engaged in and are engaging inunfair labor practices, within the meaning of Section 8 (b) (2) of the Act.7.By restraining and coercing employees in the exercise of rights guaranteed inSection 7 of the Act, International Association of Machinists, AFL-CIO, and LocalLodge No. 1424, International Association of Machinists, AFL-CIO, having engagedin and are engaging in unfair labor practices, within the meaning of Section 8 (b)(1) (A) of the Act.8.The aforesaid unfair labor practices are unfair labor practices affecting com-merce, within the meaning of Section 2 (6) and (7) of the Act.[Recommendations omitted from publication.]